Exhibit 10.25

LOGO [g18424ex10_25page1a.jpg]

Agreement for the purchase of shares in Dominion Theatre Investments Limited and
for the buy-back of shares in Nederlander Dominion Limited

Dated 23 October 2009

Apollo Leisure Group Limited

(the Vendor)

Nederlander International Limited

(the Purchaser)

Dominion Theatre Investments Limited

(the Target)

Nederlander Dominion Limited

(the Company)

Live Nation, Inc.

(the Guarantor)

LOGO [g18424ex10_25page1b.jpg]



--------------------------------------------------------------------------------

Contents

 

1    Definitions and interpretation    1 2    Sale and purchase of the Buy-Back
Shares    8 3    Sale and purchase of the Shares    9 4    Consideration    9 5
   Completion    9 6    Warranties and indemnities    12 7    Tax Indemnity   
14 8    Limitations on liability    20 9    Guarantee and indemnity    21 10   
Insurance    23 11    Completion Accounts    23 12    Confidentiality    25 13
   Announcements    26 14    Assignment    26 15    Further assurance and
provision of information    27 16    Third party rights    27 17    Costs    28
18    Remedies and waivers    28 19    No deduction and gross up    28 20   
Entire agreement    28 21    Changing this Agreement    29 22    Counterparts   
29 23    Severability    29 24    Notices    29 25    Service    31

 

 

Contents (i)



--------------------------------------------------------------------------------

26    Governing law and jurisdiction    32 Schedule 1 – Particulars of Vendor   
33 Schedule 2 – Details of the Target    34 Schedule 3 – Warranties    35
Schedule 4 – Adjustment to Consideration    45

 

 

Contents (ii)



--------------------------------------------------------------------------------

Share purchase agreement

Dated 23 October 2009

Between

 

(1) Apollo Leisure Group Limited (the Vendor) registered in England under
No. 2129195 whose registered office is at 2nd Floor, Regent Arcade House, 19-25
Argyll Street, London W1F 7TS;

 

(2) Nederlander International Limited (the Purchaser) registered in England
under No. 3978319 whose registered office is at Regina House, 124 Finchley Road,
London NW3 5JS;

 

(3) Dominion Theatre Investments Limited (the Target) registered in England
under No. 1623438 whose registered office is at 2nd Floor, Regent Arcade House,
19-25 Argyll Street, London W1F 7TS;

 

(4) Nederlander Dominion Limited (the Company) registered in England under
No. 2583337 whose registered office is at Regina House, 124 Finchley Road,
London NW3 5JS; and

 

(5) Live Nation, Inc. (the Guarantor) a corporation organised and existing under
the laws of Delaware whose principal place of business is at 9348 Civic Centre
Drive, Beverly Hills, California 90210 United States.

Recitals

 

A The Target is the registered holder of the Buy-Back Shares (as defined in
Clause 1.1) and it is proposed that the Company shall Purchase the Buy-Back
Shares from the Target for cancellation on and subject to the provisions of this
Agreement.

 

B Subject to the acquisition of the Buy-Back Shares described in Recital A above
and the payment of the Interim Dividend (as defined in Clause 1.1), the Vendor
has agreed to sell the whole of the issued share capital of the Target to the
Purchaser on and subject to the provisions of this Agreement.

 

C In consideration of the Purchaser and the Company entering into this
Agreement, the Guarantor has agreed to guarantee the obligations of the Vendor
and the Target under this Agreement.

It is agreed

 

1 Definitions and interpretation

 

1.1 In this Agreement the following definitions apply.

Accounts means the audited balance sheet and the audited profit and loss account
of the Target in respect of the accounting reference period of the Target ended
on the Accounts Date, including the reports and notes annexed to them.

Accounting Policies means the accounting policies and principles set out in Part
B of Schedule 4.

Accounts Date means 31 December 2008.

1985 Act means the Companies Act 1985.

 

 

Page 1



--------------------------------------------------------------------------------

2006 Act means the Companies Act 2006.

Auditors means Ernst & Young LLP, the auditors of the Target.

Available Cash Amount means the £(sterling) amount of available cash in the
Company and the Tenancy-in-Common as at 23.59 on Saturday 24 October 2009 as is
calculated by reference to and payable in accordance with the Available Cash
Statement.

Available Cash Statement means the statement of Available Cash Amount prepared
in accordance with Part A of Schedule 4.

Business Day means a day (not being a Saturday) on which banks are open for
general banking business in the City of London.

Buy-Back Shares means the 125,000 ordinary shares of £1 each in the capital of
the Company held by the Target;

Buy-Back Shares Purchase Price means £4,500,000.

Buy-Back Warranties means the warranties given in Part A of Schedule 3.

Claim for Tax means any assessment (including a self-assessment), notice,
demand, letter or other document issued by or action taken by or on behalf of
any person, authority or body from which it appears that the Vendor is or may be
liable under Clause 7 or for a breach of the Tax Warranties.

Company Warranties mean the Buy-Back Warranties and the Manager Warranties.

Completion means completion of the sale and purchase of the Buy-Back Shares and
the sale and purchase of the Shares in accordance with Clause 5.

Completion Accounts means the audited balance sheet and profit and loss accounts
of the Target for the financial year ended on and as at the close of business on
the Completion Date, and the notes statutory report and documents annexed to be
prepared in accordance with Clause 11.

Completion Date means the date on which Completion occurs.

Corresponding Relief means:

 

  (a) any Relief arising as a result of a liability in respect of which the
Vendor has made a payment under Clause 7 or in respect of the Tax Warranties; or

 

  (b) any Relief arising as a result of or in connection with the Event or
Events which gave rise to a liability in respect of which the Vendor has made a
payment under Clause 7 or in respect of the Tax Warranties; and

 

  (c) any Relief which is or has been claimed in respect of an accounting period
of the Target ending on or before Completion.

which is disallowed by a Tax Authority so as to give rise to a liability in
respect of which the Vendor has made a payment under Clause 7 or in respect of
the Tax Warranties and which is used to mitigate a tax liability of the Target
in respect of an accounting period of the Target beginning after Completion.

Deeds of Release means each of the following (in each case dated at Completion
in the agreed form):

 

  (a) the deed of release in respect of the JPM Debenture; and

 

 

Page 2



--------------------------------------------------------------------------------

  (b) the deed of release in respect of the JPM Deed of Affirmation.

Deed of Termination of the Management Agreement means the agreement in the
agreed form between (1) the Company and (2) LN(V)UKL (to be dated at Completion)
terminating the Management Agreement.

Dominion Theatre means the leasehold property known as the Dominion Theatre
located at 268/269 Tottenham Court Road, London WC1 and registered at the Land
Registry under title number NGL616483.

Encumbrance includes any interest in land, claim, charge, pledge, mortgage,
security, lien, option, equity, power of sale, hypothecation, right of
pre-emption, right of first refusal or other third party rights or security
interest of any kind or an agreement, arrangement or obligation to create any of
the foregoing.

Equivalent Available Cash Amount has the meaning given in Clause 5.7(b)(ii).

Estimated Available Cash Amount means £3,214,429.

Event means any transaction, act, event, omission or change in circumstance of
whatever nature occurring or deemed to occur and (without limitation) includes
any change in the residence of any person for the purposes of any Tax, the
discontinuance of any trade, the entry into of this Agreement, Completion and
the liquidation of any person.

General Claim means a claim:

 

  (a) for breach of any of the General Warranties; and/or

 

  (b) for breach of any of the Buy-Back Warranties; and/or

 

  (c) against the Vendor pursuant to the provisions in Clauses 6.8 and 6.9;
and/or

 

  (d) for breach of any of the Manager Warranties.

General Warranties means the warranties given in Part B of Schedule 3.

Group Company in relation to any company means any subsidiary or holding company
of that company or any subsidiary of any such holding company.

Group Relief means relief available under Part X Chapter IV of the Taxes Act.

Group Relief Payment means a “payment for group relief” as that term is defined
in section 402(6) of the Taxes Act, and a “payment for a transferred tax refund”
as defined in section 102(7) Finance Act 1989.

Information means all information, know-how and techniques (whether or not
confidential and in whatever form held) used by LN(V)UKL in providing the
Transaction Processing Services including without limitation:

 

  (a) operating processes and techniques;

 

  (b) formulations, formulae, data, reports, manuals and instructions;

 

  (c) customer and supplier lists and records, sales, marketing and promotional
material; and

 

  (d) operational, management, employee, administrative and financial
information (including business plans and forecasts).

Insurance Claim means a claim under one of the Insurance Policies

 

 

Page 3



--------------------------------------------------------------------------------

Insurance Policies means all insurance policies taken out and maintained by the
Vendor’s Group.

Intellectual Property Rights means all inventions (whether patentable or not),
design rights, database rights, copyright, moral rights, semiconductor
topography rights, unregistered trade and service marks, logos, get-up and trade
names and, in each case, the goodwill attaching to them, all Registered
Intellectual Property Rights, Know-how, and any rights or forms of protection of
a similar nature and having equivalent or similar effect to any of them which
subsist anywhere in the world.

Interim Dividend means the interim dividend of £50,572.90 per Share to be
considered and declared by the directors of the Target in accordance with the
2006 Act and payable on Completion.

JPM Debenture means the debenture in favour of JP Morgan Chase Bank N.A. created
on 31 July 2007 and registered on 10 August 2007.

JPM Deed of Affirmation means the deed of affirmation in favour of JP Morgan
Chase Bank N.A. created on 7 January 2009 and registered on 13 January 2009.

Know-how means all know-how, trade secrets and confidential information, in any
form (including paper, electronically stored data, magnetic media, film and
microfilm).

Lease means the lease of the Property and the Dominion Theatre for a term
expiring on 31 December 2016 granted to the Company.

LN(V)UKL means Live Nation (Venues) UK Limited registered in England under
No. 1444368 whose registered office is at 2nd Floor, Regent Arcade House, 19-25
Argyll Street, London W1F 7TS;

Management Accounts means the unaudited balance sheet and the unaudited profit
and loss account of the Target for the period from 1 January 2009 to
30 September 2009 in the agreed form.

Management Agreement means the agreement (as amended) between (1) the Company
and (2) LN(V)UKL dated 7 August 1991 pursuant to which LN(V)UKL provides
services as manager of the Dominion Theatre and the Property to the Company.

Manager Warranties means the warranties given in Part D of Schedule 3.

Nederlander Parties means Nederlander of New York, Inc., Nederlander London
Dominion, Inc., Dominion Investments, Inc. and Dominion James Nederlander, Inc.

Occurrence-Based Insurance Policy means an Insurance Policy that is an
occurrence-based:

 

  (a) employers’ liability insurance policy;

 

  (b) public liability insurance policy; or

 

  (c) products liability insurance policy

(or an occurrence-based layer of any such a policy) which, as at the Completion
Date, provides cover in respect of the Company for the policy period prior to
the Completion Date.

Party or Parties means a party or the parties to this Agreement.

Premises Licence means the premises licence number PREM-LIC\1826 issued by the
London Borough of Camden Licensing Authority in respect of the Dominion Theatre.

 

 

Page 4



--------------------------------------------------------------------------------

Premises Licence Transfer Application means the document in the agreed form to
be dated at Completion pursuant to which the Company will apply for the transfer
of the Premises Licence from LN(V)UKL to the Company.

Premises Licence Transfer Consent means the document dated at 15 October 2009
pursuant to which LN(V)UKL has consented to the transfer of the Premises Licence
from LN(V)UKL to the Company.

Previous Accounts means the audited balance sheets of the Target as at the end
of each of the two accounting reference periods immediately preceding that ended
on the Accounts Date and the audited profit and loss accounts of the Target for
each of those two periods.

Pro-forma Available Cash Statement means the pro-forma statement in the form set
out in Part C of Schedule 4.

Property means the properties known as 8-14 Great Russell Street, London WC1 and
5 Bainbridge Street, London WC1.

Purchaser’s Group means the Purchaser and each Group Company of the Purchaser.

Purchaser’s Relief means any Relief which is not available on or before
Completion but arises to the Target in respect of any Event occurring or period
commencing after Completion or in consequence of any expenditure incurred or
losses arising after Completion.

Purchaser’s Solicitors means Denton Wilde Sapte LLP, One Fleet Place, London
EC4M 7WS.

Registered Intellectual Property Rights means all patents, utility models,
registered designs, registered copyrights, plant variety rights, registered
trade and service marks and domain names, together with:

 

  (a) the goodwill attaching to any of the foregoing;

 

  (b) any applications for registration and rights to grant of any of the
foregoing; and

 

  (c) any rights or forms of protection of a similar nature to any of the
foregoing anywhere in the world.

Relief means any relief, allowance, deduction, credit, exemption, right to
repayment or set off in respect of any Tax.

Repayment means the Target obtaining:

 

  (a) a repayment of Tax where the Vendor has made a payment under Clause 7 or
in respect of the Tax Warranties in respect of the same Tax that is the subject
of the repayment; or

 

  (b) a repayment of Tax as a result of the use of a Corresponding Relief.

Saving means the use of a Corresponding Relief to reduce or eliminate any
liability of the Target to make an actual payment of Tax in respect of which the
Vendor would not have been liable under Clause 7, or in respect of the Tax
Warranties.

Service Documents means all claim forms, application notices, judgments, orders
or other notices of legal process relating to this Agreement.

Shareholders’ Agreement means the shareholders’ agreement in respect of the
Company between (1) the Nederlander Parties, (2) the Target and (3) the Company
dated 7 August 1991 (as amended).

 

 

Page 5



--------------------------------------------------------------------------------

Shares means the entire issued share capital of the Target.

Shares Purchase Price means £2,250,000.

Supplemental Tenancy-in-Common Notice means the notice in the agreed form
between (1) the Nederlander Parties, (2) the Target and (3) the Company (to be
dated at Completion) pursuant to which the parties to the Tenancy-in-Common
Declaration have agreed to waive certain rights and obligations under the
Tenancy-in-Common Declaration.

Target Warranties mean the General Warranties and the Tax Warranties.

Taxation or Tax means all forms of taxation and social security contributions
and all statutory, governmental, state, provincial, local governmental or
municipal impositions, duties, contributions, levies and withholdings in the
nature of taxation, in each case wherever and whenever imposed and whether
chargeable directly or primarily or solely against or attributable directly or
primarily or solely to the Target or any other person, together with all
penalties, charges and interest relating to any of the foregoing but for the
avoidance of doubt excluding water rates, local business rates and other utility
or local authority charges.

Tax Authority means any body or organisation in any country having authority in
relation to Tax.

Tax Claim means any claim under the Tax Indemnity or for breach of any of the
Tax Warranties.

Taxes Act means the Income and Corporation Taxes Act 1988.

Tax Indemnity means the indemnities given in Clause 7.

Tax Liability means:

 

  (a) any liability or increase in the liability of the Target to make a payment
of Tax;

 

  (b) the setting-off against income, profits or gains earned, accrued or
received on or before Completion or against any Tax chargeable in respect of an
Event occurring on or before Completion of any Relief falling within the
definition of Purchaser’s Relief in circumstances where, but for that
setting-off, the Vendor would have been liable under the Tax Indemnity and / or
the Tax Warranties;

 

  (c) any:

 

  (i) liability of the Target to pay or repay the whole or part of any Group
Relief Payment; or

 

  (ii) Tax as a result of the disallowance or withdrawal of all or part of any
Group Relief claimed by the Target in each case in respect of any period (or
part thereof) ending on or before Completion,

and in any case to which paragraphs (b) or (c) applies the amount of the Tax
Liability shall be:

 

  (i) in any case falling within paragraph (b), the amount of the Tax that would
otherwise have been payable but for the setting off; and

 

  (ii) in any case falling within paragraph (c), (i) the amount of the payment
or repayment of Tax that is required as a result of the disallowance or
withdrawal or (ii) the amount of the payment or repayment of a Group Relief
Payment, as the case may be.

Tax Warranties means the warranties given in Part C of Schedule 3.

 

 

Page 6



--------------------------------------------------------------------------------

TCGA means the Taxation of Chargeable Gains Act 1992.

Tenancy-in-Common means the long leasehold interest in the Dominion Theatre and
the Property held by the Nederlander Parties and the Target.

Tenancy-in-Common Distribution Amount means the sum of £557,290 to be
distributed from the Tenancy-in-Common to the Target at Completion.

Tenancy-in-Common Declaration means the means the declaration made in respect of
the Tenancy-in-Common between (1) the Nederlander Parties, (2) the Target and
(3) the Company dated 7 August 1991 (as amended).

Transaction Processing Records has the meaning give in the Transitional Services
Agreement.

Transaction Processing Services has the meaning give in the Transitional
Services Agreement.

Transitional Services Agreement means the agreement in the agreed form between
(1) the Company and (2) the Vendor (to be dated at Completion) pursuant to which
the Vendor will procure the provision of transitional services as manager of the
Dominion Theatre and the Property to the Company following termination of the
Management Agreement.

VAT Act means the Value Added Tax Act 1994.

Vendor’s Group means the Vendor and each Group Company of the Vendor.

Vendor’s Nominated Account means the Vendor’s Solicitors’ client account at
Lloyds TSB Bank plc, 6-7 Park Row, Leeds LS1 1NX, no. 00199536, sort code
30-00-05.

Vendor’s Solicitors means Hammonds LLP of 7 Devonshire Square, London EC2M 4YH.

Waiver Agreement means the agreement in the agreed form between (1) the
Nederlander Parties, (2) the Target and (3) the Company (to be dated at
Completion) pursuant to which the parties to the Shareholders’ Agreement have
agreed to waive certain rights and obligations under the Shareholders’
Agreement.

Warranties means together the Manager Warranties, the Buy-Back Warranties, the
General Warranties and the Tax Warranties.

Warranty Claim means a claim for breach of any of:

 

  (a) the Buy-Back Warranties; and/or

 

  (b) the General Warranties; and/or

 

  (c) the Tax Warranties; and/or

 

  (d) the Manager Warranties.

 

1.2 In this Agreement, unless otherwise specified:

 

  (a) the words and expressions defined in sections 250, 391, 540, 738, 853,
1060, 1159 and 1173 of the 2006 Act have the same meanings;

 

  (b) reference to any statute, bye-law, regulation, rule, delegated legislation
or order is to any statute, bye-law, regulation, rule, delegated legislation or
order as amended, modified or replaced from time to time and to any statute,
bye-law, regulation, rule, delegated legislation or order replacing or made
under any of them;

 

 

Page 7



--------------------------------------------------------------------------------

  (c) references to any Clause, paragraph or Schedule are to those contained in
this Agreement and all Schedules to this Agreement are an integral part of this
Agreement;

 

  (d) headings are for ease of reference only and shall not be taken into
account in construing this Agreement;

 

  (e) reference to any English legal concept, term, action, remedy, method of
judicial proceeding, legal document, legal status, court or official shall, in
respect of any jurisdiction other than England and Wales, be deemed to refer to
what most nearly approximates in that jurisdiction to that reference;

 

  (f) reference to any English statute, bye-law, regulation, rule, delegated
legislation or order shall, in relation to any assets owned, liabilities
incurred company incorporated in, or business carried on in any jurisdiction
other than England and Wales, be deemed to include what most nearly approximates
in that jurisdiction to that reference;

 

  (g) the expression this Clause shall unless followed by reference to a
specific provision be deemed to refer to the whole clause (not merely the
sub-clause, paragraph or other provision) in which the expression occurs;

 

  (h) person includes any individual, firm, company or other incorporated or
unincorporated body;

 

  (i) in writing means any communication made by letter or fax, and written
shall be construed accordingly;

 

  (j) agreement means any agreement or commitment whether conditional or
unconditional and whether by deed, under hand, oral or otherwise;

 

  (k) law includes any legislation, any common or customary law, constitution,
decree, judgment, order, ordinance, treaty or other legislative measure in any
jurisdiction and any directive, request, requirement, guidance or guideline (in
each case, whether or not having the force of law but, if not having the force
of law, compliance with which is in accordance with the general practice of
persons to whom the directive, request, requirement, guidance or guideline is
addressed);

 

  (l) a document is in the agreed form if it is in the form of a draft agreed
between and initialled by or on behalf of the parties on or before the date of
this Agreement; and

 

  (m) a person shall be deemed to be connected with another if that person is
connected with another within the meaning of section 839 of the Taxes Act.

 

2 Sale and purchase of the Buy-Back Shares

 

2.1 The Target shall sell and the Company shall purchase the Buy-Back Shares
free from any Encumbrance and with all rights attached or accruing to them on
and after the date of this Agreement.

 

2.2 Without prejudice to Clause 2.1, the Buy-Back Shares shall be sold with full
title guarantee.

 

2.3 The Target waives:

 

  (a) all pre-emption rights in respect of the Buy-Back Shares; and

 

  (b) any other rights which restrict the transfer of the Buy-Back Shares,

conferred on the Target whether by the articles of association of the Company,
by agreement or otherwise.

 

 

Page 8



--------------------------------------------------------------------------------

2.4 Completion shall take place in accordance with Clause 5.

 

3 Sale and purchase of the Shares

 

3.1 The Vendor shall sell and the Purchaser shall purchase the Shares free from
any Encumbrance and with all rights attached or accruing to them on and after
the date of this Agreement.

 

3.2 Without prejudice to Clause 3.1, the Shares shall be sold with full title
guarantee.

 

3.3 The Vendor waives:

 

  (a) all pre-emption rights in respect of the Shares; and

 

  (b) any other rights which restrict the transfer of the Shares,

conferred on the Vendor whether by the articles of association of the Target, by
agreement or otherwise.

 

3.4 Completion shall take place in accordance with Clause 5.

 

4 Consideration

 

4.1 The consideration for the sale of the Buy-Back Shares shall be the payment
by the Company to the Target at Completion of the Buy-Back Shares Purchase Price
in accordance with this Agreement.

 

4.2 Immediately prior to the consummation of the sale of the Shares and
simultaneous with Completion, the Interim Dividend shall be paid to the Vendor.

 

4.3 The consideration for the sale of the Shares shall be the payment by the
Purchaser to the Vendor at Completion of:

 

  (a) the Shares Purchase Price which shall be subject to adjustment in
accordance with Schedule 4 (Adjustment to Consideration); and

 

  (b) the Equivalent Available Cash Amount

in accordance with this Agreement.

 

5 Completion

 

5.1 Completion shall take place on the Completion Date at the offices of the
Purchaser’s Solicitors (or at such other place or time as the Vendor and
Purchaser shall agree).

 

5.2 At Completion the Target shall deliver or cause to be delivered to the
Company:

 

  (a) a copy of the minutes of a meeting of the directors of the Target
authorising the Target to enter into and perform its obligations under this
Agreement, certified to be a true and complete copy by a director or the
secretary the Target;

 

  (b) a transfer of all the Buy-Back Shares duly executed by the Target in
favour of the Company together with definitive share certificates for them
showing the name of the Target as the registered holder;

 

  (c) a copy of the Waiver Agreement duly executed by the Target;

 

 

Page 9



--------------------------------------------------------------------------------

  (d) a copy of the Supplemental Tenancy-in-Common Notice duly executed by the
Target;

 

  (e) the written resignation of Paul Latham, as director of the Company
executed as a deed and waiving all claims against the Target in the agreed form;
and

 

  (f) a completed form MG04 in the agreed form in respect of each Deed of
Release signed by a director or the secretary of the Target or by or on behalf
of the security trustee.

 

5.3 At Completion the Company shall:

 

  (a) pay or procure the payment of a sum equal to:

 

  (i) the Buy-Back Shares Purchase Price; and

 

  (ii) the Tenancy-in-Common Distribution Amount

by electronic funds transfer to the Vendor’s Nominated Account and:

 

  (aa) the Target agrees that payment of such sums into the Vendor’s Nominated
Account shall constitute a good and complete discharge of the Company’s
obligation as to the distribution of each such sum; and

 

  (bb) the Vendor agrees that payment of such sums into the Vendor’s Nominated
Account shall constitute a good and complete discharge of the Target’s
obligation as to the payment of the Interim Dividend;

 

  (b) deliver to the Target:

 

  (i) a copy of the Supplemental Tenancy-in-Common Notice duly executed by the
Nederlander Parties; and

 

  (ii) a copy of the Waiver Agreement duly executed by the Company and by the
Nederlander Parties.

 

  (c) deliver to the Vendor a copy of the Transitional Services Agreement duly
executed by the Company; and

 

  (d) deliver to the Vendor on behalf of LN(V)UKL:

 

  (i) a copy of the Deed of Termination of the Management Agreement duly
executed by the Company; and

 

  (ii) a copy of the Premises Licence Transfer Application duly signed by the
Company.

 

5.4 At Completion the Vendor shall deliver or cause to be delivered to the
Purchaser:

 

  (a) a copy of the minutes of a meeting of the directors of the Vendor
authorising the Vendor to enter into and perform its obligations under this
Agreement and the Transitional Services Agreement each being certified to be a
true and complete copy by a director or the secretary of the Vendor;

 

  (b) a copy of the minutes of a meeting of the directors LN(V)UKL authorising
LN(V)UKL to enter into and perform its obligations under the Deed of Termination
of the Management Agreement, certified to be a true and complete copy by a
director or the secretary of the Vendor;

 

  (c) a copy of an officer’s certificate in the agreed form confirming that the
Guarantor is authorised to enter into and perform its obligations under this
Agreement, signed by the secretary and general counsel of the Guarantor;

 

 

Page 10



--------------------------------------------------------------------------------

  (d) a copy of the minutes of the meeting of the directors of the Target
referred to in Clause 5.6, certified to be a true and complete copy by a
director or the secretary of the Target;

 

  (e) a transfer of all the Shares duly executed by the Vendor in favour of the
Purchaser or its nominee together with definitive share certificates for them
showing the Vendor as the registered holder;

 

  (f) the Deeds of Release duly executed by the respective parties thereto;

 

  (g) evidence reasonably satisfactory to the Purchaser of the release or
discharge of each and any other Encumbrance to which any of the Shares or the
assets or undertaking of the Target is subject;

 

  (h) the written resignations of Paul Latham, Stuart Douglas and Alan Ridgeway
each as director of the Target and Selina Emeny as Secretary of the Target
executed as a deed and waiving all claims against the Target in the agreed form;

 

  (i) certificate of incorporation, any certificate(s) of incorporation on
change of name, and all statutory and minute books (which shall be written up
to, but not including, the date of Completion) of the Target together with all
unused share certificate forms;

 

  (j) any power of attorney or other authority under which this Agreement or any
document referred to in it is executed by the Vendor or the Guarantor;

 

  (k) to the extent not in the possession of the Target, any books of account or
references of suppliers and other material records and all insurance policies in
respect of the business of the Target;

 

  (l) to the extent not in the possession of the Target but in the possession of
any member of the Vendor’s Group, all licences, consents, permits and
authorisations obtained by or issued to the Target;

 

  (m) a copy of the Transitional Services Agreement duly executed by the Vendor;
and

 

  (n) a completed form MG04 in the agreed form in respect of each Deed of
Release signed by a director or the secretary of the Vendor or by or on behalf
of the security trustee.

 

5.5 At Completion the Vendor shall procure that LN(V)UKL shall deliver or cause
to be delivered to the Company:

 

  (a) a copy of the Deed of Termination of the Management Agreement duly
executed by LN(V)UKL;

 

  (b) a copy of the Premises Licence Transfer Consent duly signed by LN(V)UKL;

 

5.6 At Completion the Vendor shall procure that the following business is
transacted at a meeting of the directors of the Target:

 

  (a) the directors of the Target shall:

 

  (i) declare and authorise the payment of the Interim Dividend such dividend to
be paid net of any liabilities whether actual or contingent; and

 

  (ii) approve registration of the transfer of the Shares to the Purchaser or
its nominee and the entry of the transferee in the register of members of the
Target as the holder of the Shares, subject only to the transfer being presented
duly stamped;

 

  (b) the accounting reference date of the Target shall be changed to 23
October;

 

 

Page 11



--------------------------------------------------------------------------------

  (c) the situation of the registered office of the Target shall be changed to
Regina House, 124 Finchley Road, London NW3 5JS;

 

  (d) James M. Nederlander, James L. Nederlander and Jerrold B. Katzman shall
each be appointed as a director of the Target and Jerrold B. Katzman shall be
appointed as secretary of the Target with effect from the end of the meeting;
and

 

  (e) the resignations of the directors and the secretary of the Target referred
to in Clause 5.4(h) above shall be received.

 

5.7 At Completion, the Purchaser shall:

 

  (a) deliver to the Vendor a copy of the minutes of a meeting of the directors
of the Purchaser authorising the Purchaser to enter into and perform its
obligations under this Agreement, certified to be a true and complete copy by a
director or the secretary of the Purchaser; and

 

  (b) pay a sum equal to:

 

  (i) the Shares Purchase Price; and

 

  (ii) the equivalent of one third of the Estimated Available Cash Amount less
the sum equal to the Tenancy-in-Common Distribution Amount (the Equivalent
Available Cash Amount)

by electronic funds transfer to the Vendor’s Nominated Account and the Vendor
agrees that payment of such sum into the Vendor’s Nominated Account shall
constitute a good and complete discharge to the Purchaser in respect of such sum
and the Purchaser shall have no obligation as to the distribution of such sum.

 

5.8 As soon as reasonably practicable following Completion the Vendor shall
procure that LN(V)UKL shall deliver or cause to be delivered to the London
Borough of Camden Licensing Authority:

 

  (a) the Premises Licence Transfer Application;

 

  (b) the Premises Licence Transfer Consent; and

 

  (c) the original Premises Licence.

 

5.9 The Purchaser shall not be obliged to complete this Agreement unless:

 

  (a) the Target comply fully with Clauses 5.2; and

 

  (b) the Vendor has complied fully with Clauses 5.4, 5.5 and 5.6.

 

5.10 Neither the Vendor nor the Target shall be obliged to complete this
Agreement unless:

 

  (a) the Company has complied fully with Clause 5.3 (unless the Company’s
failure to fully comply with Clause 5.3 was as the direct result of a failure by
the Target or the Vendor co-operate and assist reasonably in authorising or
otherwise causing the Company to fully comply with Clause 5.3)

 

  (b) the Purchaser has complied fully with Clause 5.7.

 

6 Warranties and indemnities

 

6.1 The Vendor warrants to the Purchaser (for itself and as trustee for its
permitted assignees) that each of the Target Warranties is true and accurate and
not misleading.

 

 

Page 12



--------------------------------------------------------------------------------

6.2 The Vendor warrants to the Company (for itself and as trustee for its
permitted assignees) that each of the Company Warranties is true and accurate
and not misleading.

 

6.3 Each of the Warranties shall be construed as a separate warranty and each
Warranty is not limited by the other provisions of this Agreement, including any
other Warranty.

 

6.4 Where any of the Warranties is qualified by the expression “to the best of
the knowledge, information and belief” of the Vendor or “so far as the Vendor is
aware” or any similar expression, that Warranty shall be deemed to include an
additional statement that it has been made after due, diligent and careful
enquiry by the Vendor and that the Vendor has used its reasonable endeavours to
ensure that all information given in the Warranty is true, complete and accurate
in all respects.

 

6.5 The Vendor shall not (if a claim is made against the Vendor in connection
with this Agreement) make any claim against the Target or the Company or against
any director, employee, agent or officer of the Target or the Company on whom
the Vendor may have relied before agreeing to any term of this Agreement. The
rights of the Target and the Company and any director, employee, agent or
officer of the Target or the Company under this Clause are subject to the
provisions of Clause 16 (relating to third party rights).

 

6.6 The Purchaser and the Company (as the case may be) may claim after
Completion that any of the Warranties (save for the Manager Warranties) is
untrue or misleading or has been breached even if the Purchaser or the Company
(as the case may be) discovered or could have discovered on or before entering
into this Agreement that the applicable Warranty in question was untrue
misleading or had been breached. The Warranties shall remain in full force and
effect notwithstanding Completion and Completion shall not in any way constitute
a waiver of any of the Purchaser’s and/or the Company’s rights.

 

6.7 Subject to Clause 6.11 and Clause 7.5 save in respect of the Manager
Warranties the Vendor undertakes to indemnify and keep indemnified the Purchaser
and the Company from and against all claims, liabilities, losses, reasonable
costs and expenses which the Purchaser or the Company (as the case may be) may
suffer or incur or which may be made against the Purchaser or the Company (as
the case may be) either before or after the commencement of and arising out of,
or in respect of, any action in connection with:

 

  (a) the settlement of any claim that any of the Warranties is untrue or
misleading or has been breached;

 

  (b) any legal proceedings taken by the Purchaser or the Company (as the case
may be) claiming that any of the Warranties is untrue or misleading or has been
breached and in which judgment is given for the Purchaser or the Company (as the
case may be); and

 

  (c) the enforcement of any such settlement or judgment relating to this
Agreement or its subject matter.

 

6.8 The Vendor shall indemnify and keep indemnified the Purchaser and the Target
against all legal or other obligations, liabilities (whether past, present or
future, actual or contingent), losses, damages and reasonable costs and expenses
incurred by the Target directly or indirectly as a result of any act, omission,
event or circumstance arising prior to Completion, which occurred other than in
the ordinary course of business of the Target.

 

6.9

Subject to Clause 6.8 save in respect of the Manager Warranties if any of the
Warranties was untrue or inaccurate at the time such Warranties are given the
Vendor shall pay to the Purchaser or the Company (as the case may be) within ten
Business Days of demand, by way of liquidated damages, a sum equal to the amount
the Target or the Company (as the case may be) would require to put it into the
position that it would have been in if the Warranty had been true and accurate.
Without prejudice to the generality of this Clause, if the value of any asset of
the Target or the Company (as the case may be) is found to be less than its
value would have been if the Target Warranties (in the case of the Target) or
the Buy-Back

 

 

Page 13



--------------------------------------------------------------------------------

 

Warranties (in the case of the Company) had been true and accurate at the time
they were given or the amount of any liability of the Target (in the case of a
Target Warranty) or the Company (in the case of a Buy-Back Warranty) is found to
be greater than its amount would have been if the Target Warranties (in the case
of the Target) or the Buy-Back Warranties (in the case of the Company) had been
true and accurate at the time they were given, the Vendor shall pay to the
Purchaser or the Company (as the case may be) on demand the difference between
the actual value of such asset or amount of such liability and the value or
amount which such asset or liability would have had if the Target Warranties (in
the case of the Target) or the Buy-Back Warranties (in the case of the Company)
had been true and accurate at the time they were given or deemed to be repeated.

 

6.10 Nothing in Clauses 6.8 and 6.9 shall limit the rights of the Purchaser or
the Company to claim for any loss or damage in contract or otherwise, in respect
of any of the Warranties but not the Manager Warranties or under the other
provisions of this Agreement to the extent that this may exceed the amount the
Purchaser or the Company (as the case may be) is entitled to receive under
Clauses 6.8 and 6.9.

 

6.11 If the Purchaser becomes aware of any fact, matter or circumstance which
could give rise to a claim under the Warranties, or any indemnities set out in
this Clause 6, the Purchaser shall:

 

  (a) give notice of such fact, matter or circumstance to the Vendor as soon as
reasonably practicable within a reasonable period following becoming aware of
any such fact, matter or circumstance and that it could be the subject matter of
a claim;

 

  (b) subject to the Purchaser and the relevant member of the Purchaser’s Group
being entitled to employ its own legal advisers and being indemnified and
secured to its reasonable satisfaction by the Vendor against all liabilities,
reasonable costs, reasonable expenses, damages and losses (including, without
limitation, the reasonable and proper costs of its legal advisers) suffered or
incurred in connection with any such claim, take, and shall procure that each
member of the Purchaser’s Group shall take, all reasonable steps so as to
recover or minimise or resolve such liability or dispute and, upon request by
the Vendor, permit the Vendor to take sole conduct of such actions as the Vendor
deems appropriate in connection with such claim, in the name of the Purchaser or
the relevant member of the Purchaser’s Group provided that the Vendor shall act
reasonably in the conduct of any such action and shall not take any action that
would be materially prejudicial to the reputation of the Purchaser or the
relevant member of the Purchaser’s Group;

 

  (c) comply with all reasonable requests of the Vendor in relation to such
claim including (without limitation) giving the Vendor reasonable access to
premises, personnel, documents and records for the purpose of investigating the
matters giving rise to such claim; and

 

  (d) not (and shall procure that no member of the Purchaser’s Group shall)
accept or pay or compromise any such liability or claim without the prior
written consent of the Vendor (such consent not to be unreasonably withheld or
delayed).

 

7 Tax Indemnity

 

7.1 The Vendor hereby covenants with the Purchaser to pay to the Purchaser
within five Business Days of written demand from the Purchaser an amount equal
to any Tax Liability of the Target arising in respect of, by reference to or in
consequence of:

 

  (a) any income, profits or gains earned, accrued or received on or before
Completion;

 

  (b) any Event which occurred or is deemed for Tax purposes to have occurred on
or before Completion;

 

 

Page 14



--------------------------------------------------------------------------------

  (c) the failure by any company (other than the Target and other than a company
which on or after Completion becomes a member of a group of which the Target is
at any time after Completion a member) which has at any time (whether before or
after Completion) been a member of a group (as defined for any Tax purpose) of
which the Target was a member at any time prior to Completion to discharge Tax
within a specified period or otherwise;

 

  (d) the failure to discharge Tax by any company (other than a member of the
Purchaser’s Group (except the Target and the Company)) over which the Target has
had control (as defined for any Tax purpose) at any time prior to Completion or
by any company over which a person, which has had control (as defined for any
Tax purpose) over the Target at any time prior to Completion, has at any time
had control (as defined for any Tax purpose) at any time whether before or after
Completion; and

 

  (e) any reasonable costs and expenses properly incurred by the Purchaser in
bringing a claim under this Clause 7.

 

7.2 The Vendor shall have no liability in respect of a claim under the Tax
Indemnity or under the Tax Warranties to the extent that:

 

  (a) specific provision or reserve in respect of that liability has been made
in the Completion Accounts;

 

  (b) such liability was paid or discharged before Completion;

 

  (c) the liability arises as a result of any change in the rates of Tax made
after Completion or of any change in law, regulation or directive occurring
after Completion, in each case, with retrospective effect; or

 

  (d) the liability would not have arisen but for any voluntary transaction or
action carried out or effected by the Purchaser or the Target after Completion
which was outside the ordinary course of business of the Target as carried on at
Completion save that this limitation shall not apply where the voluntary
transaction or action was carried out or effected by the Purchaser or the
Target:

 

  (i) pursuant to a legally binding obligation of the Target created on or
before Completion; or

 

  (ii) pursuant to an obligation imposed on the Target by any law, regulation or
directive or the published practice of any Tax Authority; or

 

  (iii) with the written approval of or at the written request of the Vendor
under the provisions of Clause 7.5; or

 

  (e) such liability arises as a result of any change after Completion in the
bases, methods or policies of accounting of the Target save where such change is
made to comply with generally accepted accounting practice in force as at
Completion or otherwise to correct any accounting errors in the period up to and
including the Completion Date; or

 

  (f) such liability would not have arisen but for a cessation or any change in
the nature or conduct of any trade carried out by the Target on or after
Completion; or

 

  (g) any Relief other than a Purchaser’s Relief is available to the Target, at
no cost to the Target, the Purchaser or any member of the Purchaser’s Group, to
set against or otherwise mitigate the liability in question.

 

  (h) the income, profits or gains in respect of which the liability in question
arises were earned, accrued or received by the Target prior to Completion and
such income, profits or gains are either:

 

 

Page 15



--------------------------------------------------------------------------------

  (i) actually received in cash by the Target before Completion and retained in
cash in the Target immediately after Completion; or

 

  (ii) actually received in cash by the Target after Completion;

to the extent that such cash received is sufficient to extinguish the liability
in question; or

 

  (i) the Vendor has injected sufficient cash into the Target to satisfy such
liability and such cash remains in the Target immediately after Completion.

 

7.3 The Vendor shall not be liable in respect of any breach of the Tax
Warranties if and to the extent that the loss is or has been included in any
claim under the Tax Indemnity or vice versa in respect of any claim under the
Tax Indemnity.

 

7.4 The Purchaser covenants with the Vendor to pay the Vendor an amount equal to
any Tax for which the Vendor or any member of the Vendor’s Group is liable as a
result of non-payment of Tax by the Target, but only in circumstances where the
Tax is directly or solely chargeable against or attributable to the Target and
arises:

 

  (a) in respect of Events occurring after Completion; or

 

  (b) as a result of the failure of the Purchaser or the Target to apply an
amount paid by the Vendor to the Purchaser under the Tax Indemnity and / or the
Tax Warranties, to discharge a liability to which the amount relates.

 

7.5 Conduct of Claims

 

  (a) If the Target or the Purchaser receives or becomes aware of a Claim for
Tax, the Purchaser shall or shall procure that the Target shall give written
notice of such Claim for Tax to the Vendor as soon as reasonably practicable
and, in any event, in the case where the Claim for Tax consists of an assessment
or demand for which the period for response or appeal is time limited, within
fifteen Business Days prior to the expiry of such time limit (provided that
failure to deliver such notice within such time frame will not restrict the
ability of the Purchaser to make a claim against the Vendor pursuant to this
Clause 7 or under the Tax Warranties).

 

  (b) Subject to this Clause 7.5(b), Clause 7.5(c) and Clause 7.5(f) the
Purchaser shall or shall procure that the Target shall take such action to
avoid, dispute, resist, appeal, mitigate, compromise or contest any Claim for
Tax as the Vendor may reasonably request in writing provided that the Purchaser
shall not be obliged to take or procure that the Target takes any such action
unless the Vendor has indemnified the Purchaser and the Target to the
Purchaser’s reasonable satisfaction against any taxation, losses, damages, costs
or expenses which may be incurred in taking such action.

 

  (c) Subject to this Clause 7.5(c) the Vendor may elect to have any action
referred to in Clause 7.5(b) delegated to it and conducted by professional
advisers nominated by it for this purpose acting on behalf of the Target and
reporting to the Vendor in which event the Vendor shall:

 

  (i) keep the Purchaser fully informed of all matters relating to the action
and promptly deliver to the Purchaser copies of all written correspondence to or
from a Tax Authority relating to the action;

 

  (ii) obtain the Purchaser’s prior written approval (not to be unreasonably
withheld or delayed) to the content and sending of each written communication
relating to the action to a Tax Authority and the Vendor shall include the
Purchaser’s reasonable comments thereon and shall allow the Purchaser at least
ten Business Days to consider such approval and to provide its comments;

 

 

Page 16



--------------------------------------------------------------------------------

  (iii) not be entitled to procure that the Target makes or defends any appeal
before a tribunal, court or other body unless leading Tax counsel (Counsel)
(appointed at the cost of the Vendor) advises that the appeal or defence is a
reasonable course of action to take in all the circumstances having regard to
the amount of the liability in question and the chances of success. Counsel
shall be chosen by the Vendor with the Purchaser’s approval (such approval not
to be unreasonably withheld or delayed). Counsel shall be instructed by the
Vendor who shall take account of all reasonable comments made by the Purchaser
in preparing the instructions. The Purchaser shall be entitled to attend any
conference with Counsel;

 

  (iv) notwithstanding paragraph (iv) above, not be entitled to procure the
Target makes or defends any appeal before the Court of Appeal or any superior
tribunal unless the Vendor secures the Purchaser to its satisfaction against any
taxation, losses, damages, costs or expenses referred to in clause 7.5(b) above;

 

  (v) not be entitled to procure the Target takes any action which:

 

  (aa) would constitute fraudulent or negligent conduct on the part of the
Purchaser and/or the Target; or

 

  (bb) would be materially prejudicial to the reputation of the Purchaser, the
Target or any member of the Purchaser’s Group; or

 

  (cc) would be materially prejudicial to the Tax affairs of the Purchaser, the
Target or any member of the Purchaser’s Group;

 

  (vi) obtain the Purchaser’s prior written approval (not to be unreasonably
withheld or delayed) to:

 

  (aa) the settlement or compromise of the Claim for Tax which is the subject of
the action; and

 

  (bb) the agreement of any matter in the conduct of the action which is likely
to affect the amount of the Claim for Tax

and the Vendor shall allow the Purchaser at least ten Business Days to consider
such approval.

 

  (d) The Purchaser shall (or shall procure that the Target shall) at the
Vendor’s cost provide such information and assistance as the Vendor may
reasonably require in connection with the preparation for and conduct of the
proceedings relating to the relevant Tax Liability.

 

  (e) If at any time the Vendor has not exercised the election referred to in
Clause 7.5(c) above but request that the Target take any action referred to in
Clause 7.5(b) above the provisions of Clause 7.5(c) shall apply as if references
to the “Vendor” are references to the “Purchaser” and vice versa.

 

  (f) the Purchaser shall be free to satisfy or settle the Tax Liability which
is the subject of the Claim for Tax on such terms as it thinks fit on the
earliest of:

 

  (i) the thirtieth day following service of a notice in relation to the Claim
for Tax under Clause 7.5 if the Purchaser has not by that thirtieth day received
written notice from the Vendor stating that the Vendor wishes to exercise its
rights under Clause 7.5(b) or (c); and

 

 

Page 17



--------------------------------------------------------------------------------

  (ii) the date that the Vendor informs the Purchaser in writing that it does
not wish the Purchaser or the Target to avoid, dispute, resist, appeal,
mitigate, or contest the Claim for Tax; and

 

  (iii) the latest date on which any appeal to any tribunal or court can be made
in respect of the Claim for Tax if the Vendor has not, at least five Business
Days before that date, informed the Purchaser that it wishes such an appeal to
be made.

 

7.6 Savings and Repayments

 

  (a) If the Purchaser becomes aware that the Target or a member of the
Purchaser’s Group has or may have obtained a Repayment or Saving, the Purchaser
shall (or shall procure that the Target shall) as soon as reasonably
practicable, inform the Vendor of that fact.

 

  (b) If the Auditors are requested by either party to this Agreement to
determine whether or not there has been any such Repayment or Saving the
relevant party shall procure that the Auditors are instructed to give and shall
(at the expense of the Vendor) give as soon as practicable such determination.

 

  (c) In carrying out the determination referred to in Clause 7.6(b) the
Auditors shall act as experts and not as arbitrators and (in the absence of
manifest error) their decision shall be final and binding on the parties to this
Agreement.

 

  (d) If the Auditors determine that there has been an Repayment or Saving (or
if the Auditors have not been asked to determine whether or not a Repayment or
Saving has arisen the parties agree between themselves in writing that there has
been a Repayment or Saving) then the amount of such Repayment or Saving (the
Relevant Amount) is to be dealt with in accordance with this Clause 7.6(d):

 

  (i) the Relevant Amount shall first be set off against any payment due from
the Vendor under the Tax Indemnity or the Tax Warranties;

 

  (ii) to the extent there is an excess of the Relevant Amount after any amounts
have been set off under Clause 7.6(d)(i), a refund shall be made to the Vendor
of any previous payment or payments by the Vendor under the Tax Indemnity or the
Tax Warranties and not previously refunded under this Clause 7.6(d)(ii) up to
the amount of such excess; and

 

  (iii) to the extent that the excess referred to in Clause 7.6(d)(ii) is not
exhausted under that paragraph, the remainder of that excess shall be repaid to
the Vendor.

 

  (e) The Purchaser will procure that so far as legally possible the Target uses
any Relief available to it which would give rise to a Repayment or Saving as
soon as it is reasonably practicable for the Target to do so.

 

7.7 Recovery from other Persons

 

  (a) If:

 

  (i) the Target or the Purchaser is entitled to recover from any other person,
(including a Tax Authority) any sum in respect of any matter to which the Vendor
has made a payment to the Target or the Purchaser under the Tax Indemnity or the
Tax Warranties; and

 

  (ii) the Vendor has agreed to indemnify the Purchaser and the Target against
all costs which the Purchaser and the Target may properly incur in connection
with the taking of the following action;

 

 

Page 18



--------------------------------------------------------------------------------

then the Purchaser shall or shall procure that the Target (or its professional
advisers) shall take all reasonable steps to enforce the recovery against the
person in question (keeping the Vendor fully informed of the progress of any
action taken).

 

  (b) If the Target or the Purchaser recovers from any third party any sum in
respect of a liability for which a claim has been made against the Vendor
pursuant to the Tax Indemnity or for breach of the Tax Warranties and the Vendor
has fully satisfied such claim, an amount equal to the amount so recovered
together with any interest or repayment supplement thereon (less the costs
incurred and any Taxation incurred by the Target or the Purchaser thereon) and
expenses paid by such person (insofar as not reimbursed by the Vendor) shall be
paid to the Vendor by the Purchaser within ten Business Days of the recovery
(provided that the amount paid to the Vendor under this Clause 7.7(b)(i) shall
not exceed the amount of the payment made by the Vendor pursuant to the Tax
Indemnity or to satisfy a claim for breach of the Tax Warranties).

 

7.8 Administration

 

  (a) The Vendor or its duly authorised agents shall (at the Vendor’s expense)
prepare the accounts and corporation tax returns of the Target for all
accounting periods ending on or before Completion and deal with all matters
relating to them to the extent that the same have not been prepared before
Completion and the Purchaser shall procure that the Target provides reasonable
access to the Target’s books, accounts and records to enable the Vendor or its
duly authorised agents to prepare the accounts and corporation tax returns and
to deal with all matters relating to them.

 

  (b) Without prejudice to any of the Purchaser’s rights under this Agreement,
the Purchaser shall procure that the Target shall cause the accounts and returns
mentioned in Clause 7.8(a) to be authorised, signed and submitted to the
appropriate Tax Authority with such reasonable amendments, if any, as the
Purchaser may request and shall give the Vendor or its agents all such
assistance as may be reasonably required to agree those returns with the
appropriate Tax Authority provided that the Target shall not be obliged to sign
and submit a return which is incorrect.

 

  (c) To the extent they have not been made before Completion, the Vendor may
request in writing that the Purchaser procures that the Target signs any claims,
elections and surrenders after Completion in respect of the period ending on
Completion. The Purchaser shall and shall procure that the Target shall use all
reasonable endeavours to procure that all relevant claims, elections and
surrenders are made as soon as reasonable practicable following receipt of such
notice from the Vendor so as to give effect, so far as is legally possible, to a
Group Relief claim by the Target in respect of the period ending on Completion.

 

7.9 Satisfaction of Liabilities

 

  (a) The Vendor may and if requested by the Purchaser will so far as legally
possible, reduce or extinguish any Tax Liability:

 

  (i) by reallocating for nil consideration a chargeable gain or chargeable
realisation gain or any part of either such gain to any member of the Vendor’s
Group under the provisions of section 179A TCGA 1992 or section 792 CTA;

 

  (ii) by electing for nil consideration under section 171A TCGA 1992 that a
disposal of an asset by the Target shall be treated as having been made by a
member of the Vendor’s Group;

 

  (iii) by surrendering or procuring the surrender of Group Relief, eligible
unrelieved foreign tax or advance corporation tax to the Target for nil
consideration; and

 

 

Page 19



--------------------------------------------------------------------------------

  (iv) by claiming for nil consideration to roll-over or reinvest any income,
profits or gains of the Target into the expenditure on replacement assets
acquired by any member of the Vendor’s Group,

such that the Vendor has no liability under this Schedule in respect of the Tax
Liability and any claim already made in respect of such Tax Liability is deemed
for the purposes of this Schedule and the Agreement never to have been made.

 

  (b) The Vendor and the Purchaser shall, and the Purchaser shall procure that
the Target shall use, all reasonable endeavours to procure that all relevant
claims, elections and surrenders are made and all other actions are taken as are
required to effect the surrender and utilisation of the Group Relief referred to
in this Clause 7.9.

 

8 Limitations on liability

 

8.1 The Vendor shall not be liable for any General Claim unless the Purchaser or
the Company (as the case may be) gives to the Vendor written notice containing a
summary of the nature of the General Claim as far as is known to the Purchaser
or the Company (as the case may be), on or before the date being 2 years from
Completion. The Vendor shall not be liable for any Tax Claim unless the
Purchaser gives to the Vendor written notice containing a summary of the nature
of the Tax Claim as far as it is known to the Purchaser, on or before the date
being 6 years and one month from Completion.

 

8.2 A General Claim shall not be enforceable against the Vendor and shall be
deemed to have been withdrawn unless legal proceedings in respect of such
General Claim are commenced (by being issued but not necessarily served) within
12 months of service of notice of the General Claim on the Vendor.

 

8.3 The Vendor shall not be liable in respect of a General Claim or a claim
under the Tax Warranties:

 

  (a) as regards any single claim, unless the amount of its liability thereunder
exceeds £100; or

 

  (b) unless the liability in respect of the claim when aggregated with the
liability of all General Claims against the against the Vendor exceeds £10,000,
in which case the Vendor shall be liable for the whole amount and not merely the
excess.

 

8.4 The Vendor’s aggregate liability in respect of all General Claims shall not
exceed the amount equal to the aggregate of:

 

  (a) the Shares Purchase Price; and

 

  (b) the Buy-Back Shares Purchase Price;

 

  (c) the Equivalent Available Cash Amount; and

 

  (d) the Tenancy-in-Common Distribution Amount.

 

8.5 The Vendor shall not be liable in respect of a General Claim to the extent
that the General Claim arises or is increased as a result of:

 

  (a) any change in generally accepted accounting practice after the date of
this Agreement;

 

  (b) any change in the accounting policies or practice of the Purchaser or the
Company (as the case may be), its subsidiaries, its parent companies,
subsidiaries of its parent companies, or the Target after Completion; or

 

 

Page 20



--------------------------------------------------------------------------------

  (c) the passing of any legislation, or making of any subordinate legislation
after the date of this Agreement.

 

8.6 Where the Purchaser, the Target or the Company (as the case may be) is
entitled to recover from any person any sum in respect of any matter or event
which gives rise to a General Claim, the Purchaser, the Target or the Company
(as the case may be) shall use its reasonable endeavours to recover that sum and
shall keep the Vendor informed of the conduct of such recovery. The Purchaser,
the Target or the Company (as the case may be) shall not be restricted from
pursuing that or any other claim in relation to the same subject matter against
the Vendor. Any sum recovered by the Purchaser, the Target or the Company (as
the case may be) before settlement or final determination of the General Claim
(less any reasonable costs and expenses incurred by the Purchaser, the Target or
the Company (as the case may be) and the Target in recovering the sum and any
Tax attributable to or suffered in respect of the sum recovered) will reduce the
amount of the claim by an equivalent amount. If recovery is delayed until after
the General Claim has been satisfied by the Vendor, the Purchaser, the Target or
the Company (as the case may be) shall (subject to the remaining provisions of
this Clause) repay to the Vendor the amount so recovered (less any reasonable
costs and expenses incurred by the Purchaser, the Target and the Company in
recovering the sum and any Tax attributable to or suffered in respect of the sum
recovered). If the amount so recovered exceeds the amount of the General Claim
satisfied by the Vendor the Purchaser, the Target or the Company (as the case
may be) shall be entitled to retain the excess.

 

8.7 If the Purchaser, the Target or the Company (as the case may be) becomes
aware of any claim action or demand made against it or the Target by a third
party (a Third Party Claim) which may give rise to a General Claim:

 

  (a) the Purchaser shall, as soon as practicable, notify the Vendor giving
reasonable details, so far as are known to the Purchaser, the Target or the
Company (as the case may be) of the relevant facts and circumstances relating to
the Third Party Claim;

 

  (b) the Purchaser, the Target or the Company (as the case may be) shall keep
the Vendor reasonably informed of all material developments in relation to the
Third Party Claim within its knowledge.

 

8.8 Clauses 8.1 to 8.7 (inclusive) shall not apply to any claim in respect of
Warranties set out in paragraphs 2 (Ownership of Buy-Back Shares) and 4
(Ownership of Shares) of Schedule 3.

 

9 Guarantee and indemnity

 

9.1 In consideration of the Purchaser agreeing to purchase the Shares from the
Vendor and the Company agreeing to purchase the Buy-Back Shares from the Target
on the terms set out in this Agreement, the Guarantor unconditionally and
irrevocably guarantees to the Purchaser and to the Company the due and punctual
discharge by the Vendor and by LN(V)UKL of their obligations of whatever nature
(which shall, for the avoidance of doubt, include any respective liabilities to
pay damages, agreed or otherwise) under this Agreement and the documents in
agreed form (in each case the Guaranteed Obligations) and promises to pay on
demand each sum (including any interest charges thereon up to and including such
charges arising from the date of demand hereof until the date of payment
hereunder) which the Vendor (whether for itself or on behalf of LN(V)UKL) is
liable to pay under this Agreement.

 

9.2 Without prejudice to the rights of the Purchaser and of the Company against
the Vendor as primary obligor, the Guarantor shall be deemed a principal debtor
in respect of its obligations under this Agreement and not merely a surety and
accordingly the Guarantor shall not be discharged nor shall its liability
hereunder be affected by any act or thing or means whatsoever by which its said
liability would have been discharged or affected if it had been a surety only.

 

9.3 The Guarantor’s obligations shall be a continuing guarantee. The Purchaser
or the Company may make claims and demands of the Guarantor without limit of
number.

 

 

Page 21



--------------------------------------------------------------------------------

9.4 The Guarantor’s obligations shall be in addition to and not in substitution
for, and shall not be prejudiced by, any rights which the Purchaser or the
Company may have pursuant to any other agreement or security which the Purchaser
or the Company may enter into or obtain in relation to this Agreement or the
Guaranteed Obligations and the Guarantor’s obligations may be enforced against
it without first having recourse to any such rights or security.

 

9.5 The Guarantor’s liability to the Purchaser and/or the Company shall not be
discharged, impaired or affected by reason of:

 

  (a) any time or indulgence which the Purchaser and/or the Company may grant to
the Vendor or any other person;

 

  (b) any legal limitation, disability or incapacity or other circumstances
relating to the Vendor, or any amendment to or variation of any of the terms of
this Agreement or of any Guaranteed Obligation;

 

  (c) any defect in the obligations of the Purchaser and/or the Company and/or
the Target;

 

  (d) the liquidation or dissolution of the Vendor or the appointment of a
receiver, administrative receiver or administrator of any of the Vendor’s assets
or any change of control of the Vendor or the occurrence of any circumstance
affecting the liability of the Vendor to discharge any Guaranteed Obligation; or

 

  (e) any other matter or circumstance whereby but for this provision the
Guarantor would or might be discharged from liability under this Clause 9.

 

9.6 As a separate, additional and continuing obligation, the Guarantor
unconditionally and irrevocably undertakes with the Purchaser and the Company
that, should the Guaranteed Obligations not be recoverable from the Guarantor
under sub-clauses 9.1 and 9.2 for any reason whatsoever (including, but without
prejudice to the generality of the foregoing, by reason of any provision of this
Agreement being or becoming void, unenforceable or otherwise invalid under any
applicable law) then, notwithstanding that that may have been known to the
Purchaser and/or the Company, the Guarantor will as a sole, original, and
independent obligation make payment of the Guaranteed Obligations to the
Purchaser and/or the Company on demand by way of a full indemnity.

 

9.7 The Guarantor will indemnify the Purchaser and the Company against all
losses, claims, costs, charges and expenses to which the Purchaser or the
Company may acting reasonably be subject or which the Purchaser or the Company
may incur whilst acting in good faith under or pursuant to this Agreement as a
result of any default by the Vendor in performing any Guaranteed Obligation or
by the Guarantor in performing its obligations under this Agreement.

 

9.8 Where:

 

  (a) any discharge (whether in respect of the Guaranteed Obligations, this
Agreement or otherwise) is made in whole or in part; or

 

  (b) any arrangement is made,

in either case on the faith of any payment, security or disposition which is
avoided (including, without limitation, under any laws relating to the
insolvency or liquidation of the Vendor) or must be repaid, the liability under
this Agreement shall continue as if there had been no such discharge or
arrangement and the Guarantor shall indemnify the Purchaser and the Company in
respect thereof.

 

9.9 The Guarantor shall pay all charges (including legal and other costs on a
full indemnity basis) incurred by the Purchaser and/or the Company in relation
to the enforcement by the Purchaser and/or the Company of the obligations of the
Guarantor in this Clause 9.

 

 

Page 22



--------------------------------------------------------------------------------

10 Insurance

 

10.1 The Vendor undertakes to procure that after Completion any incident
occurring before Completion:

 

  (a) in respect of which an Insurance Claim could be made; and

 

  (b) which would have been covered by the Insurance Policies

shall be covered by the Insurance Policies (in accordance with and subject to
their respective scopes, terms, conditions, exclusions, deductibles and limits,
as in place on the date of the relevant Insurance Claim). The Vendor shall
subject to the Purchaser’s compliance with Clause 10.4 below timely make an
Insurance Claim and shall account to and pay the Company or any relevant third
party (as applicable) such amounts as it receives, in each case in respect of
any such incident under the relevant Insurance Policies (in accordance with and
subject to their terms, conditions, exclusions, deductibles and limits, as in
place on the date of the relevant Insurance Claim).

 

10.2 The Company shall only be liable for the excess of £5,000 of any Insurance
Claim made:

 

  (a) at the Company’s request; and

 

  (b) in respect of an incident occurring before Completion

and the Vendor shall indemnify the Company against all costs arising in respect
of any other excess or deductible otherwise payable under the Insurance
Policies.

 

10.3 Following Completion, the Vendor shall not (and shall procure that no
member of the Vendor’s Group shall):

 

  (a) take any action so as to amend, alter, terminate or cancel any
Occurrence-Based Insurance Policy; or:

 

  (b) carry out any act, error or omission that would entitle the relevant
insurer to avoid any Occurrence-Based Insurance Policy.

 

10.4 With respect to any incident occurring before Completion which may become
subject to an Insurance Claim, the Company undertakes to take all steps and
measures as are necessary to enable the Vendor Group to make a proper and timely
Insurance Claim and as are required by a Vendor Group Company to assist with
such Vendor Group Company’s conduct and management of such Insurance Claim.

 

11 Completion Accounts

 

11.1 Following Completion the Vendor shall:

 

  (a) procure the preparation of a balance sheet and profit and loss account of
the Target as at the close of business on the Completion Date (the Draft
Accounts) in accordance with Clause 11.3;

 

  (b) use reasonable endeavours to procure that a copy of the Draft Accounts is
delivered to the Purchaser as soon as reasonably practicable following, and in
any event within 30 days after, Completion.

 

11.2 The Completion Accounts shall:

 

  (a) only take account of events and information known to the parties before
the date on which a copy of the Draft Accounts is delivered to the Purchaser in
accordance with Clause 11.1(b); and

 

 

Page 23



--------------------------------------------------------------------------------

  (b) be prepared on a going concern basis and exclude any effects of the change
in the control or ownership of the Target contemplated by this Agreement.

 

11.3 The Draft Accounts shall be prepared on the same accounting principles and
practices as the Accounts subject to any adjustments required to conform such
principals and practices to generally accepted UK accounting principles and
practices current at the date of preparation of the Completion Accounts.

 

11.4 Following delivery of the Draft Accounts to the Purchaser and until
agreement or determination of the Completion Accounts in accordance with this
Clause each of the Vendor and the Purchaser shall procure (so far as it is able
and so far as such matters are within its possession or control) that the other
of them and their representatives are promptly provided with access to all
books, records, assets, working papers or other documents and such other
assistance (including access to personnel and premises) which they reasonably
request for the purpose of reviewing the Draft Accounts, provided that any
release of working papers may be upon terms which the accountants in question
may reasonably require.

 

11.5 Each party shall be entitled, at its own expense (and in the case of the
Vendor and its representatives subject always to Clause 12 (Confidentiality)),
to make and retain copies of documentation to which it is granted access in
accordance with the provisions of this Clause.

 

11.6 If the Purchaser wishes to dispute the Draft Accounts it shall notify the
Vendor within ten Business Days after receiving the Draft Accounts and such
notice shall specify which items the Purchaser disputes, its reasons and the
adjustments which, in its opinion, should be made to the Draft Accounts in order
to comply with the requirements of this Agreement.

 

11.7 If the Purchaser does not serve notice under Clause 11.6 or confirms in
writing to the Vendor that it agrees with the Draft Accounts, Clause 11.13 shall
apply.

 

11.8 If the Purchaser serves notice under Clause 11.6 the parties shall use all
reasonable endeavours to meet and reach agreement upon the Draft Accounts.

 

11.9 If the Vendor and the Purchaser have not agreed the Draft Accounts within
15 Business Days of receipt by the Vendor of notice under Clause 11.6, or if any
other dispute occurs in relation to the Draft Accounts, either the Purchaser or
the Vendor may refer the matter in dispute to an independent chartered
accountant in London (the Independent Accountant).

 

11.10 The Independent Accountant shall be nominated by the Vendor and the
Purchaser or, failing agreement within five Business Days of a request from
either party to approve an accountant for joint nomination, such independent
accountant being a partner in an international firm of accountants as is
appointed on the application of either of them by the President for the time
being of the Institute of Chartered Accountants in England and Wales. The
Independent Accountant shall be deemed to act as an expert and not as an
arbitrator.

 

11.11 Each of the Vendor and the Purchaser shall promptly supply to the
Independent Accountant all such assistance, documentation and information as he
may require for the purposes of the reference, and the Vendor and the Purchaser
shall use their respective reasonable efforts to procure the prompt
determination of such reference. The determination of the Independent Accountant
shall in the absence of manifest error be conclusive and binding on the parties.

 

11.12 The costs of any Independent Accountant shall be borne by the parties in
such proportions as he may direct or, in the absence of direction, equally
between the Purchaser and the Vendor. All other costs of the Purchaser shall be
borne by the Purchaser. All other costs of the Vendor shall be borne by the
Vendor.

 

11.13 Following agreement or determination of the Draft Accounts in accordance
with this Clause the Draft Accounts as so agreed or determined shall constitute
the Completion Accounts.

 

 

Page 24



--------------------------------------------------------------------------------

12 Confidentiality

 

12.1 In this Clause:

Confidential Transaction Information means all information received or obtained
by a Party as a result of entering into or performing this Agreement and which
relates to:

 

  (a) the negotiations concerning this Agreement;

 

  (b) the provisions or subject matter of this Agreement; or

 

  (c) another Party or a person connected with that Party.

 

12.2 Except as permitted by Clause 12.3 each Party shall, and shall procure that
any person connected with it and its officers and employees shall, keep
confidential and not disclose to any person any Confidential Transaction
Information.

 

12.3 A Party may disclose or permit the disclosure of Confidential Transaction
Information:

 

  (a) to its officers, employees, shareholders, legal or other professional
advisers, to the extent necessary to enable it or them to perform or cause to be
performed or to enforce any of its rights or obligations under this Agreement;

 

  (b) (in the case of the Purchaser) to any bona fide prospective assignee
permitted under Clause 15;

 

  (c) when required to do so by:

 

  (i) law; or

 

  (ii) the rules or any order of any court, tribunal or agency of competent
jurisdiction; or

 

  (iii) any securities exchange, regulatory or governmental body

 

  (aa) which has jurisdiction over it or any of its group companies; or

 

  (bb) to which it or any of its group companies normally submits;

whether or not a direction from that body has the force of law; or

 

  (d) to the extent that the Confidential Transaction Information has become
publicly available or generally known to the public at the time of such
disclosure otherwise than as a result of a breach of this Clause; or

 

  (e) to a relevant Tax Authority to the extent required for the proper
management of the taxation affairs of that party, any of its holding companies
or any subsidiary of it or any of its holding companies; or

 

  (f) if such disclosure is expressly permitted by some other provision of this
Agreement or if previously approved in writing by the other parties (not to be
unreasonably withheld or delayed).

 

12.4 If a Party is required to disclose Confidential Transaction Information in
a manner permitted by Clause 12.3 that party shall to the extent such
consultation is permitted by the relevant law, rule, order, exchange or body:

 

  (a) provide the other Parties with advance notice of the requirement and a
copy of the information to be disclosed; and

 

 

Page 25



--------------------------------------------------------------------------------

  (b) take into account any representations made by the other Parties in
relation to it.

 

12.5 The obligations in this Clause shall continue to apply after Completion or
termination of this Agreement for a period of two years.

 

13 Announcements

 

13.1 Except as provided in Clause 12.3 or Clause 14.2 a Party shall not make
(and shall procure that no person connected with it nor any of its officers or
employees shall make) any public announcement concerning the subject matter of
this Agreement without the prior written approval of the other Parties, such
approval not to be unreasonably withheld or delayed.

 

13.2 A Party may make a public announcement concerning the subject matter of
this Agreement if required by law or by or pursuant to the rules or any order of
any court, tribunal or agency of competent jurisdiction.

 

13.3 If a Party is required to make a public announcement in a manner permitted
by Clause 14.2 that Party shall to the extent permitted by the relevant law,
rule, order, exchange or body:

 

  (a) provide the other Parties with advance notice of the requirement and a
copy of the announcement to be made; and

 

  (b) take into account any representations made by the other parties in
relation to it.

 

13.4 The obligations in this Clause shall continue to apply after Completion of
this Agreement for a period of three months.

 

14 Assignment

 

14.1 Subject to Clause 14.4, this Agreement shall be binding upon and enure for
the benefit of the successors in title of the Parties but, except as set out in
Clause 16.2, shall not be assignable by any Party without the prior written
consent of the other.

 

14.2 Subject to Clause 14.4, the Purchaser may:

 

  (a) assign the benefit of this Agreement (including, without limitation, the
Warranties) to any member of the Purchaser’s Group provided and so long as the
assignee remains a member of the Purchaser’s Group (failing which the benefit of
this Agreement shall no longer be available to such assignee) and provided
always that the Vendor shall not become liable to pay any larger amount under
this Agreement than would have been the case but for such assignment; and

 

  (b) grant security over or assign by way of security all or any of its rights
under this Agreement (the Rights) for the purposes of or in connection with the
financing (whether in whole or in part) by the Purchaser of:

 

  (i) the acquisition contemplated by this Agreement; or

 

  (ii) its working capital or any other requirements of the Purchaser and the
Purchaser’s Group;

and the Purchaser’s liquidator or administrator, or any receiver or other person
or entity entitled to enforce any of such security may enter into any other
assignments or transfers of any of the Rights.

 

14.3 The Vendor’s and the Guarantor’s liability under this Agreement shall be no
greater to any assignee following an assignment than it would have been to the
Purchaser or to the Company.

 

 

Page 26



--------------------------------------------------------------------------------

14.4 The Company’s rights under this agreement shall not be assigned.

 

15 Further assurance and provision of information

 

15.1 Each Party shall at any time after Completion execute and do (or procure
the execution and doing of) all such deeds, documents, acts and things as the
other Parties shall reasonably require on or after Completion for carrying into
effect the terms of this Agreement.

 

15.2 The Vendor shall for a period of seven years from Completion:

 

  (a) retain in its possession and control; and

 

  (b) as soon as reasonably practicable but in any event within ten Business
Days, at the Purchaser’s and/or the Company’s written request and free of
charge, permit the Purchaser and/or the Company or their duly authorised
advisers and representatives to inspect and take copies of;

all books, records, accounts and documents (whether stored electronically or in
hard copy form) relating to the business of the Target and the Company not
passed to the Purchaser at Completion.

 

15.3 On receipt by the Vendor or any Group Company of the Vendor, on or after
Completion, of any monies, notices, correspondence, information, orders or
enquiries which relate to the Target or the Company, the Vendor will, and will
procure that such Group Company of the Vendor will, as soon as reasonably
practicable but in any event within five Business Days pass or transfer them to
the Purchaser or the Company (or as they may otherwise direct) and title in them
shall vest in the Company or the Purchaser as appropriate.

 

15.4 The Vendor irrevocably appoints any director of the Purchaser or the
Company from time to time after Completion to be its attorney in its name and on
its behalf to:

 

  (a) consent to the holding on short notice of any meeting of the Target and/or
the Company;

 

  (b) appoint such person as the attorney thinks fit as the Vendor’s proxy to
attend and vote at any meeting of the Target and/or the Company; and

 

  (c) exercise all other rights and privileges (including the right to
requisition the convening of an extraordinary general meeting of the Target
and/or the Company) attaching to the Shares;

 

  (d) authorise the Target and/or the Company to send any notice, warrant or
other document which the Vendor has the right to receive as a shareholder of the
Target and/or the Company to the Purchaser and the Company at their addresses;

in each case in such manner as the attorney thinks fit, and to execute and do
(or procure the execution and doing) of all such deeds, documents, acts and
things as, in the opinion of the attorney, are necessary for those purposes.

 

16 Third party rights

 

16.1 With the exception of the rights of any director, employee, officer or
agent of the Target to enforce the terms contained in Clauses 6.5, 6.8 and 6.9
(the directors, employees, officers and agents of the Target being together, the
Third Parties) no term of this Agreement is enforceable under the Contracts
(Rights of Third Parties) Act 1999 by a person who is not a Party to this
Agreement.

 

 

Page 27



--------------------------------------------------------------------------------

16.2 The rights of the relevant Third Parties to enforce the terms of Clauses
6.5, 6.8 and 6.9 are subject to the term that the Purchaser has the right (which
it may waive in whole or in part in its absolute discretion and without the
consent of or consultation with any Third Party) to have the sole conduct of any
proceedings in relation to the enforcement of such rights (including any
decision as to commencement or compromise of such proceedings) but will not owe
any duty or have any liability to any of the Third Parties in relation to such
conduct. The rights of the Third Parties under Clauses 6.5, 6.8 and 6.9 are also
subject to the terms of Clause 14 (relating to assignment) and 26 (relating to
governing law and jurisdiction).

 

16.3 Subject to Clause 21.2 the Parties to this Agreement may by agreement vary
any term of this Agreement without the consent of any of the Third Parties.

 

17 Costs

The Parties shall pay their own costs in connection with the preparation and
negotiation of this Agreement and any matter contemplated by it.

 

18 Remedies and waivers

 

18.1 Unless otherwise provided for in this Agreement no breach by any Party of
any provision of this Agreement shall be waived or discharged except with the
express written consent of the other Parties.

 

18.2 Unless otherwise provided for in this Agreement no failure or delay by the
Purchaser and/or the Company in exercising any right, power or privilege under
this Agreement shall operate as a waiver of that right, power or privilege and
no single or partial exercise by the Purchaser and/or the Company of any right,
power or privilege shall preclude any further exercise of that right, power or
privilege or the exercise of any other right, power or privilege.

 

18.3 The rights and remedies provided in this Agreement are cumulative and not
exclusive of any rights and remedies provided by law or otherwise.

 

19 No deduction and gross up

 

19.1 All sums payable under or pursuant to this Agreement shall be paid in full
without deduction, withholding, set-off or counterclaim save only as may be
required by law.

 

19.2 If any sum paid to the Purchaser under this Agreement is subject to Tax
other than Tax attributable to any interest on any payment, then the Vendor or
the Guarantor (as the case may be) shall pay such additional amount as shall be
required to ensure that the total amount received by the Purchaser after the
payment of the Tax so chargeable on such amount, is equal to the amount that
would otherwise be payable under this Agreement had the sum not been subject to
Tax (after giving credit for any relief from or credit in respect of Tax
available to the Purchaser as a result of such payment or the matters giving
rise to such payment) provided that the Vendor’s liability shall not increase
after the assignment beyond its liability to the Purchaser before the assignment
in the event the Purchaser assigns any part of this Agreement.

 

20 Entire agreement

 

20.1 This Agreement constitutes the whole and only agreement between the parties
relating to:

 

  (a) the sale and purchase of the Buy-Back Shares hereby agreed to be sold; and

 

  (b) the sale and purchase of the Shares hereby agreed to be sold.

 

 

Page 28



--------------------------------------------------------------------------------

20.2 Save as otherwise provided, this Agreement supersedes and extinguishes any
prior drafts, agreements, undertakings, representations, warranties and
arrangements of any nature whatsoever, whether or not in writing, relating
thereto.

 

21 Changing this Agreement

 

21.1 Subject to Clause 21.2 no party may amend or change this Agreement without
the written consent of each other party.

 

21.2 Any variation to this Agreement is subject to the prior approval of the
Company in accordance with sections 697 to 699 (inclusive) of the 2006 Act.

 

22 Counterparts

 

22.1 This Agreement may be executed in any number of counterparts, including by
way of facsimile signature or a scanned signature sent by email. Any Party may
enter into this Agreement by executing any counterpart but this Agreement shall
not be effective until each party has executed at least one counterpart.

 

22.2 Each counterpart shall constitute an original of this Agreement but all the
counterparts together constitute the same instrument.

 

23 Severability

If a term of this Agreement shall be held to be illegal, invalid or
unenforceable it shall to that extent be deemed not to form part of this
Agreement, but the enforceability of the remainder of this Agreement shall not
be affected.

 

24 Notices

 

24.1 This Clause applies to all notices and other communications (except formal
notices in legal proceedings) between the parties under this Agreement
(Notices).

 

24.2 Each Notice must be in writing in English and signed by the party giving it
(or its authorised representative).

 

24.3 Notices must be delivered by one of these methods:

 

  (a) by hand;

 

  (b) prepaid first class Recorded Signed For post;

 

  (c) prepaid International Signed For post for an address outside the United
Kingdom); or

 

  (d) fax.

If the Recorded Signed For or International Signed For service is not available
at the relevant time, the parties may use any widely–used postal service
recording delivery instead.

 

24.4 Notices must be addressed to the party to be served at the address or fax
number set out below as up-dated or replaced under Clause:

 

(a)       The Vendor:          Address:    Regent Arcade House, 19-25 Argyll
Street, London W1F 7TS

 

 

Page 29



--------------------------------------------------------------------------------

      Fax:    +44 870 749 0561       For the attention of:    Mr. Paul Latham  
    Copy to:          Address:    Hammonds LLP, 7 Devonshire Square, London,
EC2M 4YH       Fax:    +44 870 458 2811       For the attention of:    Mr.
Nicholas Allen (b)       The Target:          Address:    One Fleet Place,
London EC4M 7WS       Fax:    +44 (0) 20 7246 7777       For the attention of:
   Mr Jerrold B. Katzman       Copy to:          Address:    Regina House, 124
Finchley Road, London, NW3 5JS       Fax:    +44 (0) 20 7433 2481       For the
attention of:    Mr Paul Taiano (c)       The Company:          Address:    One
Fleet Place, London EC4M 7WS       Fax:    +44 (0) 20 7246 7777       For the
attention of:    Mr. Jerrold B. Katzman       Copy to:          Address:   
Regina House, 124 Finchley Road, London, NW3 5JS       Fax:    +44 (0) 20 7433
2481       For the attention of:    Mr. Paul Taiano (d)       The Purchaser:   
      Address:    One Fleet Place, London EC4M 7WS       Fax:    +44 (0) 20 7246
7777       For the attention of:    Mr. Jerrold B. Katzman       Copy to:     
    Address:    Regina House, 124 Finchley Road, London, NW3 5JS       Fax:   
+44 (0) 20 7433 2481       For the attention of:    Mr. Paul Taiano

 

 

Page 30



--------------------------------------------------------------------------------

(e)       The Guarantor:          Address:    9348 Civic Center Drive, Fourth
Floor, Beverly Hills, CA 90210       Fax:    +001 310 867 7054       For the
attention of:    Mr John Hopmans       Copy to:          Address:   

Gardere Wynne Sewell LLP, 1000 Louisiana Street, Suite

3400, Houston, Texas 77002

      Fax:    +001 713 276 6769       For the attention of:    Mr. Michael F.
Rogers

 

24.5 A Party may change its address or its fax number for Notices by notifying
the other Parties. Each change takes effect on the effective date calculated
under Clause 24.6, or on any later date set out in the Notice itself.

 

24.6 A Notice:

 

  (a) delivered by hand at 5 p.m. or earlier on a business day is effective at
delivery.

 

  (b) delivered by hand after 5 p.m. or on a day which is not a business day is
effective at 9.30 a.m. on the next business day.

 

  (c) sent by post is effective on the second business day (for national mail)
or the fifth Business Day (for international mail) after posting. Proof the
Notice was properly addressed, prepaid and posted is sufficient evidence the
Notice has been duly served.

 

  (d) sent by fax is upon sending, if both these conditions are met:

 

  (i) a transmission report confirms uninterrupted and error-free transmission;
and

 

  (ii) the sender does not get a telephone or email message from the recipient
saying the fax was not complete and legible by the following time:

 

  (aa) for faxes sent on a business day between 9.00 a.m. and 2.00 p.m., within
three hours after sending;

 

  (bb) for other faxes, by noon on the next business day after sending.

 

24.7 A Notice is not validly served under this Agreement if sent by email only.
A party may copy a Notice by email without affecting its validity.

 

25 Service

 

25.1 A party may serve any Service Document on another party by posting it by
prepaid Recorded Signed For or prepaid International Signed For post to:

 

  (a) that party’s address for service given in this Clause; or

 

  (b) another address for service in England given in accordance with Clause 24
to the party effecting service.

 

25.2 The Guarantor’s address for service under this Clause is:

 

 

Page 31



--------------------------------------------------------------------------------

FAO: Mr. Paul Latham

Regent Arcade House

19-25 Argyll Street

London W1F 7TS

Email: Paul.Latham@LiveNation.com

Fax: +44 870 749 0561

With a copy to: Mr. Nicholas Allen

Hammonds LLP

7 Devonshire Square

London, EC2M 4YH

Email: nick.allen@hammonds.com

Fax: +44 870 458 2811

 

26 Governing law and jurisdiction

This Agreement shall be governed by and construed in all respects in accordance
with English law and the parties agree to submit to the exclusive jurisdiction
of the English Courts as regards any claim or matter arising in relation to this
Agreement.

Executed as a deed and delivered on the date appearing at the beginning of this
Agreement.

 

 

Page 32



--------------------------------------------------------------------------------

Schedule 1 – Particulars of Vendor

 

Names & Addresses

 

Number of Shares

Apollo Leisure Group Limited

2nd Floor

Regent Arcade House

19-25 Argyll Street

London W1F 7TS

  100

 

 

Page 33



--------------------------------------------------------------------------------

Schedule 2 – Details of the Target

Dominion Theatre Investments Limited

 

Registered Number:   1623438 Company Status:   private limited company
Registered Office:   2nd Floor, Regent Arcade House, 19-25 Argyll Street, London
W1F 7TS; Authorised share capital:   100 ordinary shares of £1 each Issued share
capital:   100 ordinary shares of £1 each Directors:   Stuart Douglas, Paul
Latham and Alan Ridgeway Secretary:   Selina Emeny Auditors:   Ernst & Young LLP

 

 

Page 34



--------------------------------------------------------------------------------

Schedule 3 – Warranties

Part A – Buy-Back Warranties

 

1 Authority and capacity

 

1.1 The Target has full power and authority, without requiring or obtaining the
consent of its shareholders or any other person, authority or body, to enter
into and perform its obligations under this Agreement and any other document to
be executed by it pursuant to or in connection with this Agreement.

 

1.2 This Agreement and any other document to be executed by the Target pursuant
to or in connection with this Agreement will upon execution constitute valid and
binding obligations of the Target in accordance with their respective terms
which will not require the consent of any third party and will not result in a
breach:

 

  (a) of any provision of the memorandum or articles of association of the
Target; or

 

  (b) of any agreement, licence or other instrument or of any order, judgment or
decree of any court governmental agency or regulatory body to which the Target
is a party or by which the Target is bound.

 

1.3 All consents, permissions, approvals and agreements of third parties which
are necessary or desirable for the Target to obtain in order to enter into and
perform this Agreement in accordance with its terms have been unconditionally
obtained in writing and have been provided in writing to the Company.

 

2 Ownership of Buy-Back Shares

 

2.1 The Target is the sole legal and beneficial owner of the Buy-Back Shares and
has the right to exercise all voting and other rights over the Buy-Back Shares.

 

2.2 The Buy-Back Shares are free from any Encumbrance in favour of any person
and from any agreement or commitment to give or create any Encumbrance.

 

2.3 The Target has no interests other than the Buy-Back Shares in the issued
share capital of the Company.

Part B – General Warranties

 

3 Authority and capacity

 

3.1 The Vendor and the Guarantor each has full power and authority, without
requiring or obtaining the consent of its shareholders or any other person,
authority or body, to enter into and perform its obligations under this
Agreement and any other document to be executed by it pursuant to or in
connection with this Agreement.

 

3.2 This Agreement and any other document to be executed by the Vendor, LN(V)UKL
or the Guarantor pursuant to or in connection with this Agreement will upon
execution constitute valid and binding obligations of the Vendor, LN(V)UKL or
the Guarantor (as appropriate) in accordance with their respective terms which
will not require the consent of any third party and will not result in a breach:

 

  (a) of any provision of the memorandum or articles of association of the
Vendor; or

 

 

Page 35



--------------------------------------------------------------------------------

  (b) of any agreement, licence or other instrument or of any order, judgment or
decree of any court governmental agency or regulatory body to which the Vendor
is a party or by which the Vendor is bound.

 

3.3 All consents, permissions, approvals and agreements of third parties which
are necessary or desirable for the Vendor or the Guarantor to obtain in order to
enter into and perform this Agreement in accordance with its terms have been
unconditionally obtained in writing and have been provided in writing to the
Purchaser.

 

4 Ownership of Shares

 

4.1 The Vendor is the sole legal and beneficial owner of the number of the
Shares set opposite its name in Schedule 1 and has the right to exercise all
voting and other rights over such Shares.

 

4.2 The Shares are free from any Encumbrance in favour of any person and from
any agreement or commitment to give or create any Encumbrance.

 

4.3 The Shares constitute the entire issued share capital of the Target.

 

4.4 The Shares are each fully paid or credited as fully paid and have not been
allotted at a discount.

 

4.5 No person has the right nor has claimed to have a right (whether exercisable
now or at a future date and whether contingent or not) to subscribe for, or to
convert any security into any shares, debenture or other securities of the
Target and there are no Encumbrances over the unissued shares of the Target or
any arrangements or obligations to create any such Encumbrances. No claim has
been made by any person to be entitled to any of the above.

 

4.6 There is no share option scheme or other agreement or arrangement which
obliges the Target to issue shares or to buy back or redeem any shares in the
capital of the Target.

 

4.7 No shares in the capital of the Target have been issued and no transfers of
shares in the capital of the Target have been registered otherwise than in
accordance with the articles of association of the Target from time to time in
force.

 

5 Corporate matters

 

5.1 The Target is a duly organised limited liability company validly existing
under the laws of England and Wales and has been in continuous existence since
its incorporation.

 

5.2 Save for the Buy-Back Shares, the Target has no, and has never had any,
subsidiaries or subsidiary undertakings.

 

5.3 The Target is not, nor has agreed to become, a member of or party to any
partnership, joint venture, consortium or other unincorporated association, body
or undertaking or profit or loss sharing arrangement with any other entity or
business.

 

5.4 No statutory merger (whether pursuant to the Cross Border Mergers
Regulations 2007 or otherwise) has been proposed, sanctioned or approved in
relation to the Target.

 

5.5 Save in respect of the Buy-Back Shares, the Target has no interest in the
share capital or other securities of any other body corporate.

 

5.6 The Target does not have and has never had any branch, agency, place of
business or permanent establishment outside the United Kingdom.

 

5.7 Details of the Target set out in Schedule 2 are accurate and complete.

 

 

Page 36



--------------------------------------------------------------------------------

5.8 The copies of the memorandum and articles of association of the Target that
were available on the Companies House register ten Business Days prior to
Completion are true and complete copies and no subsequent amendment to the
memorandum and articles of association has been made or filed, and the Target
has complied with all the provisions of its memorandum and articles of
association and, in particular, has not entered into any ultra vires
transaction.

 

5.9 The register of members of the Target contains complete and accurate records
of the members of the Target and the Target has not received any notice of any
application or intended application for rectification.

 

5.10 The statutory books and registers of the Target and all current books of
account are written up to date and all such documents and other necessary
records, deeds, agreements and documents relating to its affairs are in its
possession or under its control.

 

5.11 The Target and its officers have complied with the provisions of the 1985
Act and the 2006 Act from time to time in force, including the provisions as to
filing of returns, particulars, resolutions and other documents with the
registrar of companies and all legal requirements have been complied with in
connection with the formation of the Target and with issues of its shares and
other securities.

 

5.12 The Target has not at any time:

 

  (a) repaid or redeemed or agreed to repay or redeem any shares of any class of
its share capital or otherwise reduced or agreed to reduce any class of its
issued share capital or purchased any of its own shares or carried out any
transaction having the effect of a reduction of capital;

 

  (b) made or resolved or agreed to make any issue of shares or other securities
by way of capitalisation of profits or reserves;

 

  (c) given any financial assistance in contravention of the 1985 Act; or

 

  (d) paid or (in circumstances in which it may have to repay all or part of the
same by virtue of section 277 of the 1985 Act or section 847 of the 2006 Act)
received any dividend or other distribution in breach of either the 1985 Act or
the 2006 Act.

 

5.13 There are no powers of attorney given by the Target except any given
incidental to and for the purposes only of enforcement of any security.

 

6 Accounts and Management Accounts

 

6.1 The Accounts:

 

  (a) have been prepared in accordance with generally accepted accounting
practice commonly adopted by companies carrying on businesses similar to those
carried on by the Target and in accordance with all applicable Statements of
Standard Accounting Practice, Financial Reporting Standards and Abstract
pronouncements of the Urgent Issues Task Force;

 

  (b) show a true and fair view of the state of affairs of the Target as at the
Accounts Date and of its profit or loss for the accounting reference period
ended on that date;

 

  (c) comply with all applicable legal requirements in the UK;

 

  (d) are not affected by any unusual or non-recurring items and have not, in
relation to the profit or loss shown in the Accounts, been affected by any
extraordinary or exceptional event or circumstance or by any other factor
rendering them unusually high or low.

 

 

Page 37



--------------------------------------------------------------------------------

6.2 The Accounts include all liabilities and provisions required to be
recognised by Financial Reporting Standard 12 entitled “Provisions, Contingent
Liabilities and Contingent Assets”, disclose all contingent and disputed
liabilities and all capital commitments of the Target at the Accounts Date and
make adequate provision for all bad and doubtful debts.

 

6.3 The rate of depreciation adopted in the Accounts is sufficient for the value
of each of the fixed assets of the Target to be written down to nil or its
residual value by the end of its useful working life.

 

6.4 Since the Accounts Date:

 

  (a) except for the dividend of £6,489,235 paid on 29 June 2009 and the
dividend of £7,268 paid on 20 October 2009 and the Interim Dividend no dividend
or other distribution has been declared, paid or made by the Target;

 

  (b) there has been no event, change or occurrence which, individually or
together with any other event, change or occurrence, which has or would
reasonably be expected to have, or is likely to have, a material adverse effect
on or cause a material adverse change to the financial position or prospects of
the Target;

 

  (c) the Target has not acquired or disposed of or agreed to acquire or dispose
of any material asset;

 

  (d) no debtor has been released by the Target on terms that he pays less than
the book value of any debt and no debt has been written off or has proved to be
irrecoverable to any extent;

 

  (e) the Target has not paid any service, professional, management or similar
charges or any interest or amount in the nature of interest to any other person
or incurred any liability to make such a payment; and

 

  (f) save for in respect of the Interim Dividend the Target has not incurred
any liabilities (actual or contingent, present or future).

 

6.5 The Management Accounts:

 

  (a) have been prepared using the same estimation techniques and accounting
policies as those adopted in preparing the Accounts and the Previous Accounts;
and

 

  (b) have been properly and carefully prepared, are not misleading and do not
overstate the profits or understate the losses of the Target in respect of the
period to which they relate.

 

7 Business, Assets and Liabilities

 

7.1 Since incorporation the Target has carried on no trade. The sole activity of
the Target is the holding of investments for use by the Target’s Group
Companies.

 

7.2 The Target does not own, has never owned, and has not agreed to acquire, any
assets other than the Buy-Back Shares, its interest in the Tenancy-in-Common and
(as landlord) the Lease, debtors and cash.

 

7.3 The Target does not have and has never had any present, future, actual or
contingent liabilities.

 

7.4 The Target is not party to or subject to any agreement, arrangement,
obligation or commitment except in respect of the Shareholder’s Agreement, the
Tenancy-in-Common, and the Lease (together the Target Agreements).

 

 

Page 38



--------------------------------------------------------------------------------

7.5 Save for the Target Agreements the Target has not entered into any contract
since its incorporation under which the Target has continuing obligations or
liabilities immediately before or at or after the date of this Agreement.

 

7.6 All licences, permissions and consents required for the carrying on of the
business of the Target have been obtained by it and are in full force and effect
and the Vendor is not aware of any circumstances indicating that any of those
licences, permissions or consents is likely to be revoked or not renewed in the
ordinary course.

 

7.7 The Target has complied in all material respects with all legal requirements
applicable to its business, whether in the United Kingdom or in any other
country.

 

7.8 There is not outstanding:

 

  (a) any loan made by the Target to, or debt owing to the Target by, the
Vendor, or any other member of the Vendor’s Group or any director of the Target
or any person connected with any of them; or

 

  (b) any agreement or arrangement to which the Target is a party and in which
the Vendor or any other member of the Vendor’s Group or any director of the
Target or any person connected with any of them is interested.

 

8 Borrowings and Debt

 

8.1 The Target has no outstanding obligation for the payment or repayment of
money, whether present or future, actual or contingent, in respect of:

 

  (a) monies borrowed or raised;

 

  (b) any recourse to a company selling or discounting receivables in respect of
receivables sold or discounted;

 

  (c) moneys raised under any bond, note, stock, or other security;

 

  (d) moneys raised under or in respect of acceptance credit and documentary
credit facilities;

 

  (e) the acquisition cost of assets or services to the extent payable after the
time of acquisition or possession;

 

  (f) rental payments under chattel leases and hire purchase agreement; or

 

  (g) any guarantee, indemnity or other assurance against or arrangement
intended to prevent or limit loss in respect of any obligation for the payment
or repayment of money described in paragraphs (a) to (f), above any such
obligation being referred to below as a Borrowing.

 

8.2 The Target has no subsisting Encumbrance or any other agreement or
arrangement having a similar effect over the whole or any part of its present or
future revenues or assets.

 

8.3 No Borrowing of the Target has become or is now due and payable, or capable
of being declared due and payable, before its normal or originally stated
maturity and no demand or other notice requiring the payment or repayment of
money before its normal or originally stated maturity has been received by the
Target.

 

8.4 No event or circumstance has occurred, or may occur with the giving of
notice or lapse of time determination of materiality or satisfaction of any
other condition, such as to entitle any person to require the payment or
repayment of any Borrowing before its normal or originally stated maturity or
which is or shall be such as to terminate, cancel or render incapable of
exercise any entitlement to draw money or otherwise exercise the rights of the
Target under an agreement relating to Borrowing.

 

 

Page 39



--------------------------------------------------------------------------------

9 Property

 

9.1 Save in respect of the Tenancy-in-Common and the Lease, the Target does not
use or occupy or have, nor has ever used, occupied or had, any interest in any
land and/or buildings.

 

9.2 The Target is entitled at law and in equity to both the Tenancy-in-Common
and the Lease.

 

9.3 Neither the Tenancy-in-Common nor the Lease is subject to any Encumbrance.

 

9.4 The Target has not at any time entered into either a lease of or a licence
to assign any leasehold property as a guarantor of the tenant covenants
contained in any such document.

 

10 Litigation and defaults

 

10.1 The Target is not engaged or proposing to engage in any litigation,
arbitration, prosecution or other legal proceedings, and there are no claims or
actions (whether criminal or civil) in progress, outstanding or threatened
against the Target, its assets or any of its directors or shareholders or in
respect of which the Target is liable to indemnify any party concerned and so
far as the Vendor is aware, none are pending.

 

10.2 Neither the Target nor any of its officers, directors or shareholders has
by any act or default committed:

 

  (a) any criminal or unlawful act in connection with the business of the
Target;

 

  (b) any breach of trust in relation to the business or affairs of the Target;

 

  (c) any breach of contract or statutory duty or any tortuous act which could
entitle any third party to terminate any contract to which the Target is a party
or could lead to a claim against the Target for damages, compensation or an
injunction.

 

10.3 No party with whom the Target has entered into any contract is in default
under it, and, so far as the Vendor is aware, there are no circumstances likely
to give rise to such a default.

 

10.4 No governmental or official investigation or inquiry concerning the Target
is, so far as the Vendor is aware, in progress or threatened and, so far as the
Vendor is aware, there are no circumstances which are likely to give rise to any
such investigation or inquiry.

 

11 Insurance

 

11.1 The Target has at all material times had valid insurance cover in respect
of its business and assets:

 

  (a) against all risks (including loss of profits for a period of at least six
months) normally insured against by companies carrying on the same type of
business as the Target or having similar assets;

 

  (b) for the full replacement value of its assets and for such amount in
respect of its business as would in the circumstances be prudent for such a
business;

 

  (c) from a well-established and reputable insurer.

 

 

Page 40



--------------------------------------------------------------------------------

11.2 All policies of insurance taken out in connection with the Target are all
valid and all premiums paid on such policies are fully paid, have been provided
to the Purchaser and the Target has not done or omitted to do or allowed anyone
to do or not to do anything which might render any of those policies void or
voidable and has complied with all conditions attached to them.

 

11.3 No claim under any policy of insurance taken out in connection with the
business or assets of the Target is outstanding and, so far as the Vendor is
aware, there are no circumstances likely to give rise to such a claim.

 

12 Employees

 

12.1 The Target does not have, and has never had, any employees.

 

12.2 The Target has no liabilities in respect of any past or present officers or
employees of the Target.

 

13 Pensions

The Target does not operate or participate in and has never operated or
participated in any schemes or arrangements promising or providing for
retirement and/or death benefits and or ex gratia pensions or other payments in
relation to any of its directors or any other person.

 

14 Intellectual Property Rights and Information Technology

 

14.1 The Target does not own and has never owned any Intellectual Property
Rights.

 

14.2 The Target does not operate and has never operated any computer hardware or
software.

 

15 Winding up etc

 

15.1 No order has been made and no resolution has been passed for the winding up
of, or a provisional liquidator to be appointed in respect of, the Target and no
petition has been presented and no meeting has been convened for the purpose of
winding up the Target.

 

15.2 No administrator has been appointed in respect of the Target no steps
intended to result in such an appointment have been taken.

 

15.3 No receiver (which expression shall include an administrative receiver) has
been appointed in respect of the Target.

 

15.4 The Target is not insolvent or unable to pay its debts within the meaning
of the Insolvency Act 1986 and the Target has not stopped paying its debts as
they fall due.

 

15.5 No voluntary arrangement has been proposed in respect of the Target.

 

15.6 No event analogous to any of the foregoing has occurred in any jurisdiction
outside the United Kingdom.

 

 

Page 41



--------------------------------------------------------------------------------

Part C – Tax Warranties

 

16 Returns, payments and liability

 

16.1 The Target has in the last six years duly, accurately and punctually:

 

  (a) maintained all records;

 

  (b) filed all returns (except for the 2008 return which is due by 31 December
2009 and 2009 tax return which includes 2009 pre-completion periods and which is
due by 31 December 2010) computations, notices, claims, elections, accounts,
statements, reports and other documents; and

 

  (c) furnished all information in complete and accurate form

for Tax purposes that are required by law and there is no dispute or open
enquiry with any Tax Authority and so far as the Vendor is aware nor is there
likely to be any dispute with or enquiry by any Tax Authority.

 

16.2 The Target has paid all Taxes that are due and payable with respect to it,
and its operations and its assets in a timely manner and, so far as the Vendor
is aware, is not, and has not in the two years ending on the date of this
Agreement been, liable to pay a penalty, surcharge, fine or interest in
connection with Tax.

 

16.3 The Tax liabilities of the Target during any accounting period ending on or
within six years before the Accounts Date or the current accounting period have
not depended on any informal or unpublished concession, agreement or other
arrangement with any Tax Authority.

 

16.4 The Target is not and there are no circumstances in existence at Completion
that could make the Target liable to pay any amount in respect of any Tax in
respect of any profit for any Tax purpose, income, gain, transaction, act,
omission or event (whether deemed to have occurred or otherwise) of any other
person.

 

16.5 The Target has sufficient records to determine the Tax consequences which
would arise on any disposal or realisation of any asset owned at the Accounts
Date or acquired since that date but before Completion.

 

16.6 The United Kingdom is the only jurisdiction in which the profits, income or
gains of the Target are chargeable to Tax or in which any acquisitions, imports
or supplies made by the Target are chargeable to value added tax.

 

16.7 All payments made by the Target which ought to have been made under
deduction or withholding of Tax (including without limitation emoluments and
benefits the subject of PAYE) have been so made and any sums required to be
accounted for have been accounted for to the relevant Tax Authority.

 

17 Expenditure deductible

The Target has not since the Accounts Date made any revenue payment (or provided
any other amount in money or money’s worth) or incurred any liability and is not
subject to any obligation under which it will or may at any time hereafter
become liable to make any revenue payment (or provide any other amount in money
or money’s worth) which (in either such case) is not deductible in full in
computing the profits of the Target for the purposes of corporation tax.

 

 

Page 42



--------------------------------------------------------------------------------

18 Conduct of trade

There has been no major change in the nature or conduct of the business carried
on by the Target in the three-year period ending on Completion nor has the scale
of the activities in the business carried on by the Target become small or
negligible at any time.

 

19 Capital allowances

The Target does not and has never claimed or been entitled to capital allowances
in relation to any asset in which it has an interest.

 

20 Tax assets

As at the Completion Date, the Target does not own or otherwise have any legal
entitlement to any Tax asset.

 

21 Deemed disposals

No asset is owned by the Target of which there will be a deemed disposal under
section 179 of TCGA in consequence of this Agreement or Completion.

 

22 Groups

 

22.1 There are no arrangements or agreements under which the Target is or may
become liable to make or entitled to receive any payments or repayments in
respect of group relief.

 

22.2 The Target has not entered into nor been the subject of arrangements with
respect to payment of corporation tax pursuant to section 36 of the Finance Act
1998.

 

22.3 The Target has not and cannot be required to make any election under any of
section 171A, section 175, section 179A or section 179B of the TCGA.

 

23 Instalment Payments

The Target is not a “large company” within the meaning of regulation 3 of the
Corporation Tax (Instalment Payments) Regulations 1998.

 

24 Close Company

The Target is not and has never been a close company within the meaning of the
Taxes Act.

 

25 Value added tax

 

25.1 The Target is not a taxable person and is not and has not been registered
for the purposes of the VAT Act.

 

25.2 Neither the Target nor any company of which the Target is a relevant
associate within the meaning of Schedule 10 to the VAT Act has under that
Schedule elected to waive exemption or exercised an option to tax in relation to
land in which the Target has an interest, nor made a real estate election under
that Schedule in relation to any land.

 

 

Page 43



--------------------------------------------------------------------------------

26 Stamp duty/SDLT

 

26.1 All documents under which the Target has any right, title or interest and
which attract stamp duty in the United Kingdom were executed in, or have been
brought into, the United Kingdom and have been duly stamped and the Target has
duly and punctually paid all stamp duty reserve tax to which it is or has been
liable.

 

26.2 No liability to stamp duty will arise in the Target under section 111 or
section 113 of the Finance Act 2002 in consequence of this Agreement or
Completion.

 

26.3 The Target is not the purchaser in relation to a land transaction to which
section 51 of the Finance Act 2003 applies or in respect of which an application
to defer payment of SDLT under section 90 of the Finance Act 2003 has been
accepted.

 

26.4 No chargeable interest has been acquired by the Target in the last three
years pursuant to a land transaction in respect of which relief from SDLT was
claimed by the Target.

 

27 Employment related securities

The Target has not issued any shares or securities which are employment-related
securities for the purposes of Part 7 of the Income Tax (Earnings and Pensions)
Act 2003.

 

28 Anti-avoidance

The Target has not entered into or been a party to any transaction, scheme or
arrangement which, or which included a step or steps which, served no commercial
purpose other than the saving of Tax.

Part D – Manager Warranties

 

29 Full Disclosure

 

29.1 Save for matters arising in any board meeting of the Company at which the
Purchaser was present where such matters were fully and accurately disclosed in
respect of the facts and the potential issues involved there are no matters
relating to the Company of which the Vendor is aware that are likely to have an
adverse effect on the Company or so far as the Vendor is aware its future
prospects that LN(V)UKL has failed to fully and fairly disclose to the Company
and all of its directors.

 

29.2 LN(V)UKL is not in breach of the Management Agreement.

 

29.3 Save in respect of liabilities incurred by LN(V)UKL to ADP to pay licence
fees payable on a per payslip basis in respect of payroll services provided to
LN(V)UKL in the ordinary course under the performance of its duties under the
Management Agreement LN(V)UKL has not incurred any liabilities to any third
parties arising out of the Management Agreement.

 

29.4 Save in respect of:

 

  (a) the Transaction Processing Services; and

 

  (b) the grant of access to the Transaction Processing Records by means of
access to the Vendor’s Oracle Financial System database and the Vendor’s ADP
payroll system

the services to be provided by the Vendor to the Company pursuant to the
Transitional Services Agreement shall be the same in scope and nature as the
services as were provided by or on behalf of LN(V)UKL under the Management
Agreement during the 12 month period immediately before Completion.

 

 

Page 44



--------------------------------------------------------------------------------

Schedule 4 – Adjustment to Consideration

Part A – Adjustment Mechanism

 

1 Available Cash statement

 

1.1 No sooner than 30 Business Days following Completion but in any event within
40 Business Days after the Completion Date, the Vendor shall procure the
preparation of a draft of the Available Cash Statement on the basis of the
Accounting Policies and in the same format as the Pro-forma Available Cash
Statement. The Purchaser shall permit the Vendor and its accountants to have
such access to the management and books and records of the Company and to take
copies of the same, in each case, as they may reasonably require in order to
prepare the draft Available Cash Statement.

 

1.2 When the draft Available Cash Statement has been prepared, the Vendor shall
deliver a copy thereof to the Purchaser. The Purchaser and its accountants shall
then have a period of 15 Business Days after the date on which the Vendor
delivered the draft Available Cash Statement to the Purchaser (the Review
Period) within which to review the draft Available Cash Statement and to satisfy
itself that it has been duly prepared in accordance with this Agreement and that
the value of the Available Cash Amount has been correctly calculated. The
Purchaser shall, before the expiry of the Review Period, either:

 

  (a) confirm in writing to the Vendor that it agrees that the value of
Available Cash Amount has been correctly calculated; or

 

  (b) give notice in writing to the Vendor explaining, in reasonable detail, why
in the Purchaser’s opinion, the draft Available Cash Statement has not been
prepared in accordance with paragraph 1.1 and setting out details of the
Purchaser’s proposed adjustments (including the amounts of such proposed
adjustments) to the draft Available Cash Statement and to the calculation of the
value of the Available Cash Amount.

 

1.3 If the Purchaser fails so to confirm or to give such notice in accordance
with paragraph 1.2 the draft Available Cash Statement and the value of the
Available Cash Amount shown in such draft shall be deemed to have been finally
accepted and agreed by the Vendor and the Purchaser.

 

1.4 If the Purchaser serves a valid notice in accordance with paragraph 1.2(b):

 

  (a) the Vendor and the Purchaser shall endeavour to resolve all matters in
dispute as soon as practicable. If they fail to resolve such matters within 20
Business Days of the date on which the Vendor received such notice from the
Purchaser (or such longer period as the Vendor and the Purchaser shall agree in
writing) (the Resolution Period) the Purchaser or the Vendor may refer the
matters in dispute to a firm of independent chartered accountants agreed by the
Vendor and the Purchaser within 10 Business Days of a request by notice of
either of them to the other or, failing agreement within that time, nominated by
the President for the time being of the Institute of Chartered Accountants in
England and Wales on the application of the Vendor or the Purchaser (the
Independent Accountants). The Independent Accountants shall be instructed to
determine matters in dispute and the final Available Cash Amount in accordance
with the provisions of this Schedule 4 and to make such determination as soon as
practicable and in any event within 30 Business Days of them being instructed or
such longer period as they shall, in their discretion, reasonably require. In
making such determination, the Independent Accountants shall act as experts and
not as arbitrators and their decision shall (in the absence of manifest error)
be final and binding on the parties. The costs of the Independent Accountants
shall be borne by the parties in such proportions as the Independent Accountants
may direct or, in the absence of any such direction, as to one half by the
Purchaser and as to the other half by the Vendor; and

 

 

Page 45



--------------------------------------------------------------------------------

  (b) without prejudice to the Independent Accountants’ right to make a
direction as to their costs, the parties shall bear their own legal, accounting
and other professional costs in connection with the preparation of their
submissions to the Independent Accountants and the resolution of the matters in
dispute.

 

2 Adjustment to the Shares Purchase Price

 

2.1 On agreement (in accordance with paragraphs 1.2 or 1.3) or determination (in
accordance with paragraph 1.4) of the Available Cash Statement the following
adjustments shall be made in order to determine the final amount of the Shares
Purchase Price:

 

  (a) if the Available Cash Statement shows the Available Cash Amount to be
greater than the Estimated Available Cash Amount, then the Shares Purchase Price
shall be increased by, and the Purchaser shall pay to the Vendor a cash sum
equal to, one third of the amount by which the Available Cash Amount exceeds the
Estimated Available Cash Amount; and

 

  (b) if the Available Cash Statement shows the Available Cash Amount to be less
than the Estimated Available Cash Amount, then the Shares Purchase Price shall
be decreased by, and the Vendor shall pay to the Purchaser a cash sum equal to
one third of the amount by which the Estimated Available Cash Amount exceeds the
Available Cash Amount;

 

2.2 All payments to be made pursuant to this Schedule 4 shall be made within
five Business Days of the date on which the Available Cash Statement is agreed,
deemed agreed or determined in accordance with the provisions of paragraph 1.2,
1.3 or 1.4 (as the case may be) of this Schedule Schedule 4.

 

2.3 Any such payment not made on the due date for payment shall bear interest
(which shall accrue from day to day after as well as before any judgment for the
same) from the due date to and including the day of actual payment at 2% above
the base rate of Barclays Bank plc from time to time.

Part B – Accounting Policies

The Available Cash Statement shall be prepared in accordance with the same
generally acceptable accounting conventions, policies, principles and practices
as those used in preparing the annual audited accounts of the Company in respect
of the period ending 31 December 2008. Without the prejudice to the foregoing
provisions, the following accounting policies, principles, practices, bases and
methodologies shall apply:

Tax

In calculating the Tax provision in respect of the period from 1 January 2009 to
the Completion Date, that period shall be treated as if it is a separate period
for Tax purposes. The method of calculation shall be consistent with that used
in preparing the statutory accounts for the period ended 31 December 2008
subject to any changes that are required as a result of a change in Tax
Legislation, practice, concession or interpretation of a Tax Authority.

In calculating the Tax provision, there shall be taken into account any transfer
pricing adjustment (pursuant to the provisions of Schedule 28AA of the Taxes
Act) in connection with any transaction between the Target and any member of the
Vendor’s Group.

No provision shall be made in respect of any stamp duty or stamp duty reserve
tax payable in respect of the acquisition of the Buy-Back Shares.

 

 

Page 46



--------------------------------------------------------------------------------

Cash

Cash represents cash in hand and bank balances, adjusted where applicable for
unpresented cheques and outstanding lodgements.

Capital expenditure

Capital expenditure to be deducted from the 2009 CAPEX Budget shall be such
capital expenditure as has been incurred and expensed in accordance with the
2009 CAPEX Budget

General provisions

No provision shall be made in respect of working capital.

Liabilities incurred or transactions occurring after Completion and relating to
the period after Completion shall not be taken into account.

No provision shall be made in respect of events occurring after the delivery of
the draft of the Available Cash Statement as contemplated under paragraph 1.2 of
Part A of this Schedule 4.

The Tenancy In Common net cash amount shall be the amount of the current assets,
including cash, less the current liabilities of the Tenancy-in-Common.

 

 

Page 47



--------------------------------------------------------------------------------

Part C – Pro-forma Available Cash Statement

 

     £     £  

Inventory

   23,964     

Debtors and prepayments

   1,048,641     

Advance Ticket Sales

   730,092     

Less: Creditors

   (2,557,122 )   

Net current liabilities excluding cash and advances

     (754,426 ) 

Total cash including Escrow

   4,701,218     

Less: Funds to meet net current liabilities

   (754,426 )   

Less: Funds in respect of Advance Ticket Sales

   (730,092 )   

Net Cash

     3,216,700   

Tenancy in common net cash

     148,701   

Net cash including TIC

     3,365,401   

Reserves (2009 CAPEX Budget)

   (330,000 )   

Less: incurred and expensed in accordance with the 2009 CAPEX Budget

   104,028     

Less: cost of Kiosk at Dominion Theatre

   75,000     

Total Reserves

     (150,972 ) 

Working Capital balance

     (0 ) 

Available Cash Amount

     3,214,429   

Vendor’s share of Available Cash 33%

     1,060,761            

 

 

Page 48



--------------------------------------------------------------------------------

Signed as a deed by   )    Apollo Leisure Group Limited   )    acting by a
director in the presence of:   )    /s/ David Rogers Signature of witness:   
/s/ S. Wotherspoon      Name of witness:    S. Wotherspoon      Address:   
Hammonds LLP        

Devonshire Square,

London

     Signed as a deed by   )    Dominion Theatre Investments Limited   )   
acting by a director in the presence of:   )    /s/ David Rogers
Signature of witness:    /s/ S. Wotherspoon      Name of witness:    S.
Wotherspoon      Address:    Hammonds LLP        

Devonshire Square,

London

     Signed as a deed by   )    Nederlander International Limited   )    acting
by a director in the presence of:   )    /s/ Jerrold B. Katzman Signature of
witness:    /s/ Nick Kirton      Name of witness:    Nick Kirton      Address:
   One Fleet Place London EC4M 7WS      Signed as a deed by   )    Nederlander
Dominion Limited   )    acting by a director in the presence of:   )    /s/
Jerrold B. Katzman Signature of witness:    /s/ Nick Kirton      Name of
witness:    Nick Kirton      Address:    One Fleet Place London EC4M 7WS     
Signed as a deed by   )    Live Nation, Inc.   )    acting by John Hopmans   )
   /s/ John Hopmans being [a] person[s] who in accordance with the law of the
State of Delaware are acting under the authority of the company     

 

 

Page 49